EXHIBIT 10.19

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this 17 day of July, 2019, between
ARE-SAN FRANCISCO NO. 63, LLC, a Delaware limited liability company
(“Landlord”), and ATRECA, INC., a Delaware corporation (“Tenant”).

 

Building:

 

That certain to-be-constructed 6-story building to be known as 835 Industrial
Road, San Carlos, California

 

 

 

Premises:

 

A portion of the Building consisting of the entire 3rd floor and the entire
4th floor, containing approximately 99,557 rentable square feet, as determined
by Landlord, as shown on Exhibit A, subject to adjustment pursuant to Section 5
hereof.

 

 

 

Project:

 

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

 

 

Base Rent:

 

$5.60 per rentable square foot of the Premises per month, subject to adjustment
pursuant to Section 4 hereof.

 

 

 

Rentable Area of Premises: 99,557 sq. ft., subject to adjustment pursuant to
Section 5 hereof.

 

 

 

Rentable Area of Building: 243,988 sq. ft., subject to adjustment pursuant to
Section 5 hereof.

 

 

 

Rentable Area of Project: 526,178 sq. ft., subject to adjustment pursuant to
Section 5 hereof.

 

 

 

Tenant’s Share of Operating Expenses of Building: 40.80%, subject to adjustment
pursuant to Section 5 hereof.

 

 

 

Building’s Share of Project: 46.37% sq. ft., subject to adjustment pursuant to
Section 5 hereof.

 

Security Deposit: $1,115,038.40

 

Target Commencement Date: August 1, 2020

 

 

 

Rent Adjustment Percentage: 3%

 

 

 

Base Term:

 

Beginning on the Commencement Date and ending 144 months from the first day of
the first full month following the Rent Commencement Date. For clarity, if the
Rent Commencement Date occurs on the first day of a month, the expiration of the
Base Term shall be measured from that date. If the Rent Commencement Date occurs
on a day other than the first day of a month, the expiration of the Base Term
shall be measured from the first day of the following month.

 

 

 

Permitted Use:

 

Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

 

Address for Rent Payment:

 

 

P.O Box 975383

 

 

Dallas, TX 75397-5383

 

 

 

 

 

Landlord’s Notice Address before September 1, 2019:

 

Landlord’s Notice Address on or after September 1, 2019:

385 E. Colorado Boulevard, Suite 299

 

26 North Euclid Avenue

Pasadena, CA 91101

 

Pasadena, CA 91101

Attention: Corporate Secretary

 

Attention: Corporate Secretary

 

 

[g131391lo01i001.jpg]

 

--------------------------------------------------------------------------------



 

Net Multi-Tenant Laboratory

 

835 Industrial/Atreca

 

Tenant’s Notice Address

 

Tenant’s Notice Address

Prior to the Commencement Date:

 

After the Commencement Date:

450 East Jamie Court

 

835 Industrial Road, 3rd Floor

South San Francisco, CA 94080

 

San Carlos, California 94070

Attention: CFO

 

Attention: CFO

 

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

 

 

x EXHIBIT A - PREMISES DESCRIPTION

 

x EXHIBIT B - DESCRIPTION OF PROJECT

x EXHIBIT C - WORK LETTER

 

x EXHIBIT D - COMMENCEMENT DATE

x EXHIBIT E - RULES AND REGULATIONS

 

x EXHIBIT F - TENANT’S PERSONAL PROPERTY

 

1.                                      Lease of Premises.  Upon and subject to
all of the terms and conditions hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord.  The portions of the
Project which are for the non-exclusive use of tenants of the Project are
collectively referred to herein as the “Common Areas.”  Tenant shall have the
non-exclusive right during the Term to use the Common Areas along with others
having the right to use the Common Areas. Landlord reserves the right to modify
Common Areas, provided that such modifications do not materially adversely
affect Tenant’s use of the Premises for the Permitted Use. From and after the
Commencement Date through the expiration of the Term, Tenant shall have access
to the Building and the Premises 24 hours a day, 7 days a week, except in the
case of emergencies, as the result of Legal Requirements, the performance by
Landlord of any installation, maintenance or repairs, or any other temporary
interruptions, and otherwise subject to the terms of this Lease.

 

2.                                      Delivery; Acceptance of Premises;
Commencement Date.  Landlord shall use reasonable efforts to deliver the
Premises (“Delivery” or “Deliver”) for Tenant’s construction of the Tenant
Improvements pursuant to the Work Letter in Tenant Improvement Work Readiness
Condition on or before the Target Commencement Date.  If Landlord fails to
timely Deliver the Premises, Landlord shall not be liable to Tenant for any loss
or damage resulting therefrom, and this Lease shall not be void or voidable
except as provided herein.  If Landlord fails to timely Deliver the Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease shall not be void or voidable except as provided
herein.  If Landlord does not Deliver the Premises within 150 days of the Target
Commencement Date for any reason other than Force Majeure delays, this Lease may
be terminated by Tenant by written notice to Landlord, and if so terminated by
Tenant: (a) the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease) and any prepaid Base Rent, shall be returned to Tenant, and (b) neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease..  As used herein, the terms “Tenant Improvements” and
“Tenant Improvement Work Readiness Condition” shall have the meanings set forth
for such terms in the Work Letter.  If Tenant does not elect to void this Lease
within 10 business days of the lapse of such 150 day period, such right to void
this Lease shall be waived and this Lease shall remain in full force and effect.

 

The “Commencement Date” shall be the date that Landlord Delivers the Premises to
Tenant for Tenant’s construction of the Tenant Improvements pursuant to the Work
Letter.  The “Rent Commencement Date” shall be the earlier to occur of (i) the
date that is 10.5 months after the Commencement Date, or (ii) the date that the
Tenant Improvements are Substantially Completed (as defined in the Work
Letter).  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date, the Rent Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.  The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease and the
Extension Term which Tenant may elect pursuant to Section 40 hereof.

 

2

--------------------------------------------------------------------------------



 

Except as set forth in the Work Letter:  (i) Tenant shall accept the Premises in
their condition as of the Commencement Date; (ii) Landlord shall have no
obligation for any defects in the Premises; and (iii) Tenant’s taking possession
of the Premises shall be conclusive evidence that Tenant accepts the Premises
and that the Premises were in good condition at the time possession was taken. 
Any occupancy of the Premises by Tenant before the Commencement Date shall be
subject to all of the terms and conditions of this Lease, excluding the
obligation to pay Base Rent and Operating Expenses.

 

For the period of 120 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems (as defined in Section 13), unless Tenant or any
Tenant Party was responsible for the cause of such repair, in which case Tenant
shall pay the cost.

 

Tenant agrees and acknowledges that, except as otherwise expressly provided in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use. 
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

3.                                      Rent.

 

(a)                                 Base Rent.  The first month’s Base Rent
shall be due and payable on delivery of an executed copy of this Lease to
Landlord.  One-half of the amount of the Security Deposit shall be delivered to
Landlord on delivery of an executed copy of this Lease to Landlord and the
remaining balance of the amount of the Security Deposit shall be due 12 months
after the date of this Lease.  Tenant shall pay to Landlord in advance, without
demand, abatement, deduction or set-off, monthly installments of Base Rent on or
before the first day of each calendar month during the Term hereof after the
Rent Commencement Date, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
 Payments of Base Rent for any fractional calendar month shall be prorated.  The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations.  Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 5) due hereunder except for any abatement as may be expressly
provided in this Lease.

 

Notwithstanding anything contained herein to the contrary, so long as Tenant is
not then in default under this Lease (beyond applicable notice and cure
periods), Base Rent shall be abated for the period commencing on the Rent
Commencement Date through the date that is 120 days after the Rent Commencement
Date (the “Abatement Period”).  Tenant shall commence paying full Base Rent with
respect to the entire Premises on the day immediately following the expiration
of the Abatement Period.

 

(b)                                 Additional Rent.  In addition to Base Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”): 
(i) commencing on the Rent Commencement Date, Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

 

3

--------------------------------------------------------------------------------



 

4.                                      Base Rent Adjustments.

 

(a)                                 Annual Adjustments.  Base Rent shall be
increased on each annual anniversary of the Rent Commencement Date (or, if the
Rent Commencement Date occurs on a date other than the first day of a calendar
month, then on each annual anniversary of the first day of the full calendar
month immediately following the Rent Commencement Date) (each an “Adjustment
Date”) by multiplying the Base Rent payable immediately before such Adjustment
Date by the Rent Adjustment Percentage and adding the resulting amount to the
Base Rent payable immediately before such Adjustment Date.  Base Rent, as so
adjusted, shall thereafter be due as provided herein.  Base Rent adjustments for
any fractional calendar month shall be prorated.

 

(b)                                 Additional TI Allowance.  In addition to the
Tenant Improvement Allowance (as defined in the Work Letter), Landlord shall,
subject to the terms of the Work Letter, make available to Tenant the Additional
Tenant Improvement Allowance (as defined in the Work Letter). Commencing on the
first day immediately following the Abatement Period and continuing thereafter
on the first day of each month during the Base Term, Tenant shall pay the amount
necessary to fully amortize the portion of the Additional Tenant Improvement
Allowance actually funded by Landlord, if any, in equal monthly payments with
interest at a rate of 7% per annum over the Base Term, which interest shall
begin to accrue on the date that Landlord first disburses such Additional Tenant
Improvement Allowance or any portion(s) thereof. Any of the Additional Tenant
Improvement Allowance and applicable interest remaining unpaid as of the
expiration or earlier termination of this Lease shall be paid to Landlord in a
lump sum at the expiration or earlier termination of this Lease.

 

5.                                      Operating Expense Payments.  Landlord
shall deliver to Tenant a written estimate of Operating Expenses for each
calendar year during the Term (the “Annual Estimate”), which may be revised by
Landlord from time to time (but not more than once every 6 months during the
Term) during such calendar year.  Commencing on the Rent Commencement Date and
continuing thereafter on the first day of each month of the Term, Tenant shall
pay Landlord an amount equal to 1/12th of Tenant’s Share of the Annual
Estimate.  Payments for any fractional calendar month shall be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year during the Term by
Landlord with respect to the Project (including, without duplication, (v) Taxes
(as defined in Section 9), (w) capital repairs, improvements and replacements
amortized over the lesser of 10 years or the useful life of such capital items
(except for capital repairs, replacements and improvements to the roof, which
shall be amortized over 15 years), adjusted to reflect Building operations 24
hours per day, 7 days per week and 365 days per year (provided that those
Operating Expenses incurred or accrued by Landlord with respect to any capital
repairs, replacements or improvements which are for the intended purpose of
promoting sustainability (for example, without limitation, by reducing energy
usage at the Project) (a “Capital Sustainability Expenditure”) may be amortized
over a shorter period, at Landlord’s discretion, to the extent the cost of a
Capital Sustainability Expenditure is offset by a reduction in Operating
Expenses), (x) the cost (including, without limitation, any subsidies which
Landlord may provide in connection with the common area amenities (the “Common
Area Amenities”)) of the Common Area Amenities now or hereafter located at the
Project, (y) costs related to any parking structure or parking areas serving the
Project and costs for transportation services (including costs associated with
Landlord’s operation of or participation in a shuttle service), and (z) and the
costs of Landlord’s third party property manager or, if there is no third party
property manager, administration rent in the amount of 3% of Base Rent (provided
that during the Abatement Period, Tenant shall nonetheless be required to pay
administration rent each month equal to the amount of the administration rent
that Tenant would have been required to pay in the absence of there being an
Abatement Period)), excluding only:

 

(a)                                 the original construction costs of the
Project and renovation prior to the date of this Lease and costs of correcting
defects in such original construction or renovation;

 

(b)                                 capital expenditures for expansion of the
Project;

 

4

--------------------------------------------------------------------------------



 

(c)                                  interest, principal payments of Mortgage
(as defined in Section 27) debts of Landlord, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured, whether secured or
unsecured and all payments of base rent (but not taxes or operating expenses)
under any ground lease or other underlying lease of all or any portion of the
Project;

 

(d)                                 depreciation of the Project (except for
capital improvements, the cost of which are  includable in Operating Expenses);

 

(e)                                  advertising, legal and space planning
expenses and leasing commissions and other costs and expenses incurred in
procuring and leasing space to tenants for the Project, including any leasing
office maintained in the Project, free rent and construction allowances for
tenants;

 

(f)                                   legal and other expenses incurred in the
negotiation or enforcement of leases;

 

(g)                                  completing, fixturing, improving,
renovating, painting, redecorating or other work, which Landlord pays for or
performs for other tenants within their premises, and costs of correcting
defects in such work;

 

(h)                                 costs to be reimbursed by other tenants of
the Project or Taxes to be paid directly by Tenant or other tenants of the
Project, whether or not actually paid;

 

(i)                                     salaries, wages, benefits and other
compensation paid to officers and employees of Landlord who are not assigned in
whole or in part to the operation, management, maintenance or repair of the
Project;

 

(j)                                    general organizational, administrative
and overhead costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

 

(k)                                 costs (including attorneys’ fees and costs
of settlement, judgments and payments in lieu thereof) incurred in connection
with disputes with tenants, other occupants, or prospective tenants, and costs
and expenses, including legal fees, incurred in connection with negotiations or
disputes with employees, consultants, management agents, leasing agents,
purchasers or mortgagees of the Building;

 

(l)                                     costs incurred by Landlord due to the
violation by Landlord, its employees, agents or contractors or any tenant of the
terms and conditions of any lease of space in the Project or any Legal
Requirement (as defined in Section 7);

 

(m)                             penalties, fines or interest incurred as a
result of Landlord’s inability or failure  to make payment of Taxes and/or to
file any tax or informational returns when due, or from Landlord’s failure to
make any payment of Taxes required to be made by Landlord hereunder before
delinquency;

 

(n)                                 overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in or to the Project to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;

 

(o)                                 costs of Landlord’s charitable or political
contributions, or of fine art maintained at the Project;

 

(p)                                 costs in connection with services (including
electricity), items or other benefits of a type which are not standard for the
Project and which are not available to Tenant without specific charges therefor,
but which are provided to another tenant or occupant of the Project, whether or
not such other tenant or occupant is specifically charged therefor by Landlord;

 

(q)                                 costs incurred in the sale or refinancing of
the Project;

 

5

--------------------------------------------------------------------------------



 

(r)                                    net income taxes of Landlord or the owner
of any interest in the Project, franchise, capital stock, gift, estate or
inheritance taxes or any federal, state or local documentary taxes imposed
against the Project or any portion thereof or interest therein;

 

(s)                                   any costs incurred to remove, study, test
or remediate Hazardous Materials in or about the Building or the Project for
which Tenant is not responsible under this Lease;

 

(t)                                    any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by insurance policies
required to be maintained by Landlord in accordance with Section 17; and

 

(u)                                 any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by persons other than
tenants of the Project under leases for space in the Project

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”).  If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have a regionally or nationally
recognized independent public accounting firm selected by Tenant and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), working
pursuant to a fee arrangement other than a contingent fee (at Tenant’s sole cost
and expense), audit and/or review the Expense Information for the year in
question (the “Independent Review”).  The results of any such Independent Review
shall be binding on Landlord and Tenant.  If the Independent Review shows that
the payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement.  If the Independent Review
shows that Tenant has overpaid with respect to Operating Expenses by more than
5% then Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review.  Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.  Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses

 

6

--------------------------------------------------------------------------------



 

for such year shall be computed as though the Building had been 95% occupied on
average during such year.

 

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord
shall, prior to the Rent Commencement Date, cause the rentable square footage of
the Premises, the Building and/or the Project to be re-measured by the Architect
(as defined in the Work Letter) in accordance with the Building Owners and
Managers Association (ANSI/BOMA Z65.1-2017), as customarily modified for
office/laboratory properties in the San Carlos area.  If the actual rentable
square footage of the Premises, the Building or the Project deviates from the
amount specified in the definitions of “Premises,” “Rentable Area of Premises,”
“Rentable Area of Building” or “Rentable Area of Project” on page 1 of this
Lease, then, within 30 days after the completion of the re-measurement, this
Lease shall be amended so as to (i) reflect the actual rentable square footage
thereof in the definitions of “Premises,” “Rentable Area of Premises” and
“Rentable Area of Project,” (ii) reflect the monthly Base Rent due taking into
account the revised rentable square footage of the Premises, and
(iii) appropriately adjust the amount set forth in the definition of “Tenant’s
Share of Operating Expenses of Building” and “Building’s Share of Operating
Expenses of Project” which were calculated based on the rentable square footages
of the Premises, Building and Project originally set forth on page 1.  Landlord
may equitably increase Tenant’s Share for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service that
benefits only the Premises or only a portion of the Project that includes the
Premises or that varies with occupancy or use.  Base Rent, Tenant’s Share of
Operating Expenses and all other amounts payable by Tenant to Landlord hereunder
are collectively referred to herein as “Rent.” If the re-measurement provided
for in this paragraph determines that the rentable square footage of the
Premises is 5% or more larger than the rentable square footage amount provided
for on the first page of this Lease, then for all purposes of this Lease, the
rentable square footage shall be deemed to be 104,535 rentable square feet.

 

6.                                      Security Deposit.  Subject to the
provisions of this Section 6, Tenant shall deposit with Landlord, upon delivery
of an executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease.  One-half of the amount of the
Security Deposit shall be delivered to Landlord on delivery of an executed copy
of this Lease to Landlord and the remaining balance of the amount of the
Security Deposit shall be due 12 months after the date of this Lease.  The
Security Deposit shall be in the form of an unconditional and irrevocable letter
of credit (the “Letter of Credit”):  (i) in form and substance reasonably
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer notice that Landlord is entitled to draw thereunder, (iv) issued by
Silicon Valley Bank or another FDIC-insured financial institution satisfactory
to Landlord, and (v) redeemable by presentation of a sight draft in the state of
Landlord’s choice.  If Tenant does not provide Landlord with a substitute Letter
of Credit complying with all of the requirements hereof at least 10 days before
the stated expiration date of any then current Letter of Credit, Landlord shall
have the right to draw the full amount of the current Letter of Credit and hold
the funds drawn in cash without obligation for interest thereon as the Security
Deposit.  The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease.  The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default.  Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, future rent damages under California Civil Code
Section 1951.2, and the cost of any damage, injury, expense or liability caused
by such Default, without prejudice to any other remedy provided herein or
provided by law.  Landlord’s right to use the Security Deposit under this
Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to
Section 21(c) below.  Upon any use of all or any portion of the Security
Deposit, Tenant shall pay Landlord on demand the amount that will restore the
Security Deposit to the amount set forth on Page 1 of this Lease.  Tenant hereby
waives the provisions of any law, now or hereafter in force, including, without
limitation, California Civil Code Section 1950.7, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or

 

7

--------------------------------------------------------------------------------



 

unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant.  Upon bankruptcy or other debtor-creditor
proceedings against Tenant, the Security Deposit shall be deemed to be applied
first to the payment of Rent and other charges due Landlord for periods prior to
the filing of such proceedings.  If Tenant shall fully perform every provision
of this Lease to be performed by Tenant, the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant (or,
at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 60 days after the expiration or earlier termination of this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

 

7.                                      Use.  The Premises shall be used solely
for the Permitted Use set forth in the basic lease provisions on page 1 of this
Lease, and in compliance with all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises, and to the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”).  Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority (as defined in Section 9) having jurisdiction to be a violation of a
Legal Requirement.  Tenant will not use or permit the Premises to be used for
any purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.  Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation”, as defined in the ADA or any similar legal
requirement.  Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises.  Tenant will use the Premises in
a careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose.  Tenant
shall cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project.  Tenant shall not place any
machinery or equipment which would overload the floor in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.  Except as may be provided under the Work
Letter, Tenant shall not, without the prior written consent of Landlord, use the
Premises in any manner which will require ventilation, air exchange, heating,
gas, steam, electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.

 

Landlord shall be responsible for the compliance of the Common Areas of the
Project with Legal Requirements as of the Commencement Date. Following the
Commencement Date, Landlord shall, as an Operating Expense (to the extent such
Legal Requirement is generally applicable to similar buildings in the area in
which the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Common Areas or the exterior of the Building
that are required by Legal Requirements. Except as provided in the two
immediately preceding sentence, Tenant, at its sole expense, shall make any
alterations or modifications to the interior

 

8

--------------------------------------------------------------------------------



 

or the exterior of the Premises or the Project that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA) related to Tenant’s use or occupancy of the Premises.  Notwithstanding any
other provision herein to the contrary, Tenant shall be responsible for any and
all demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the same (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and costs of suit) (collectively,
“Claims”) arising out of or in connection with Legal Requirements related to
Tenant’s use or occupancy of the Premises or Tenant’s Alterations, and Tenant
shall indemnify, defend, hold and save Landlord harmless from and against any
and all Claims arising out of or in connection with any failure of the Premises
to comply with any Legal Requirement related to Tenant’s use or occupancy of the
Premises or Tenant’s Alterations.

 

Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees, at no material cost to Tenant, to
reasonably cooperate with Landlord, and to provide such information and/or
documentation as Landlord may reasonably request, in connection therewith.

 

8.                                      Holding Over.  If, with Landlord’s
express written consent, Tenant retains possession of the Premises after the
termination of the Term, (i) unless otherwise agreed in such written consent,
such possession shall be subject to immediate termination by Landlord at any
time, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of this Lease or such other amount as Landlord
and Tenant may agree in such written consent (provided, however, the foregoing
shall not obligate either party to agree to or negotiate any such amount), and
(iv) all other payments shall continue under the terms of this Lease.  If Tenant
remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Rent in effect during
the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages; provided, however, that if Tenant
delivers a written inquiry to Landlord within 30 days prior to the expiration or
earlier termination of the Term, Landlord will notify Tenant whether the
potential exists for consequential damages.  No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises.  Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.                                      Taxes.  Landlord shall pay, as part of
Operating Expenses, all taxes, levies, fees, assessments and governmental
charges of any kind, existing as of the Commencement Date or thereafter enacted
(collectively referred to as “Taxes”), imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes:  (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the Project,
or (iii) assessed or imposed by or on the operation or maintenance of any
portion of the Premises or the Project, including parking, or (iv) assessed or
imposed by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or assessment
on Landlord’s business or occupation of leasing space in the Project.  Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes.  Taxes shall not include any
net income taxes imposed on Landlord except to the extent such net income taxes
are in substitution for any Taxes payable hereunder.  If any such Tax is levied
or assessed directly against Tenant, then Tenant shall be responsible for and
shall pay the same at such times and in such manner as the taxing authority
shall

 

9

--------------------------------------------------------------------------------



 

require.  Tenant shall pay, prior to delinquency, any and all Taxes levied or
assessed against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant.  If any Taxes
on Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributable to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes.  Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error.  The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord immediately upon demand.

 

10.                               Parking.  Subject to all applicable Legal
Requirements, Force Majeure, a Taking (as defined in Section 19 below) and the
exercise by Landlord of its rights hereunder, Tenant shall have the right, in
common with other tenants of the Project pro rata in accordance with the
rentable area of the Premises and the rentable areas of the Project occupied by
such other tenants, to park in those areas designated for non-reserved parking,
subject in each case to Landlord’s rules and regulations.  Landlord may allocate
parking spaces among Tenant and other tenants in the Project pro rata as
described above if Landlord determines that such parking facilities are becoming
crowded.  Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties, including other tenants of the Project.

 

If applicable to the Project, Tenant shall comply with the requirements of any
TDMP (as defined below) which may be required by the City of San Carlos or other
Governmental Authority with respect to the parking areas at the Project which
are binding on tenants in the Project or tenants using the parking lots or
structures available at the Project.  A copy of any TDMP in effect from time to
time during the Term shall be made available to Tenant.  Notwithstanding
anything to the contrary contained in this Lease, if applicable to the Project,
Tenant shall be required to comply with the requirements of (and Operating
Expenses shall expressly include any costs incurred by Landlord to comply with)
any transportation demand management plan (“TDMP”) and any other permit
conditions (e.g. rider sharing and carpooling initiatives) imposed by the City
of San Carlos or other Governmental Authority.

 

11.                               Utilities, Services.  Landlord shall provide,
subject to the terms of this Section 11, water, electricity, heat, light, power,
sewer, and other utilities (including gas and fire sprinklers to the extent the
Project is plumbed for such services), and, with respect to the Common Areas,
refuse and trash collection and janitorial services (collectively,
“Utilities”).  Landlord shall pay, as Operating Expenses or subject to Tenant’s
reimbursement obligation, for all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon.  Landlord may
cause, at Landlord’s expense, any Utilities to be separately metered or charged
directly to Tenant by the provider.  Tenant shall pay directly to the Utility
provider, prior to delinquency, any separately metered Utilities and services
which may be furnished to Tenant or the Premises during the Term.  Tenant shall
pay, as part of Operating Expenses, its share of all charges for jointly metered
Utilities based upon consumption, as reasonably determined by Landlord.  No
interruption or failure of Utilities, from any cause whatsoever other than
Landlord’s willful misconduct, shall result in eviction or constructive eviction
of Tenant, termination of this Lease or, except as otherwise set forth in the
immediately following paragraph, the abatement of Rent.  Tenant agrees to limit
use of water and sewer with respect to Common Areas to normal restroom use.
Tenant shall retain third parties reasonably acceptable to Landlord to provide
janitorial services and trash collection services to the Premises and Tenant
shall pay such third parties directly for such janitorial and trash collection
services.

 

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal

 

10

--------------------------------------------------------------------------------



 

operations in the Premises are materially and adversely affected, then there
shall be an abatement of one day’s Base Rent for each day during which such
Service Interruption continues after such 5 business day period; provided,
however, that if any part of the Premises is reasonably useable for Tenant’s
normal business operations or if Tenant conducts all or any part of its
operations in any portion of the Premises notwithstanding such Service
Interruption, then the amount of each daily abatement of Base Rent shall only be
proportionate to the nature and extent of the interruption of Tenant’s normal
operations or ability to use the Premises.  The rights granted to Tenant under
this paragraph shall be Tenant’s sole and exclusive remedy resulting from a
failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.

 

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the Building as of the Rent Commencement Date, and (ii) to contract with a
third party to maintain the emergency generators as per the manufacturer’s
standard maintenance guidelines.  Except as otherwise provided in the
immediately preceding sentence, Landlord shall have no obligation to provide
Tenant with operational emergency generators or back-up power or to supervise,
oversee or confirm that the third party maintaining the emergency generators is
maintaining the generators as per the manufacturer’s standard guidelines or
otherwise.  Notwithstanding anything to the contrary contained herein, Landlord
shall, at least once per quarter as part of the maintenance of the Building, run
the emergency generator for a period reasonably determined by Landlord for the
purpose of determining whether it operates when started.  Landlord shall, upon
written request from Tenant (not more frequently than once per calendar year),
make available for Tenant’s inspection the maintenance contract and maintenance
records for the emergency generators for the 12 month period immediately
preceding Landlord’s receipt of Tenant’s written request.  During any period of
replacement, repair or maintenance of the emergency generators when the
emergency generators are not operational, including any delays thereto due to
the inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power.  Tenant expressly acknowledges and
agrees that Landlord does not guaranty that such emergency generators will be
operational at all times or that emergency power will be available to the
Premises when needed.  During any period where the emergency generators are not
operational, Landlord shall reasonably cooperate with Tenant to provide Tenant
with a reasonably acceptable location at the Project for Tenant to place its own
emergency generator.

 

Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The costs and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.

 

12.                               Alterations and Tenant’s Property.  Any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other than by ordinary plugs or jacks) to Building Systems (as defined in
Section 13) (“Alterations”) shall be subject to Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion if any
such Alteration affects the structure or Building Systems and shall not be
otherwise unreasonably withheld. Tenant may construct nonstructural,
cosmetics Alterations in the Premises without Landlord’s prior approval if the
aggregate cost of all such work in any 12 month period does not exceed
$50,000.00 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed

 

11

--------------------------------------------------------------------------------



 

construction.  If Landlord approves any Alterations, Landlord may impose such
conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion.  Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials.  Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. 
Tenant shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations.  Tenant shall pay to Landlord, as
Additional Rent, on demand, an amount equal to the actual, reasonable
out-of-pocket costs incurred by Landlord with respect to each Alteration. 
Before Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall
reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays caused by such work, or inadequate cleanup.

 

In connection with any Alteration in excess of $50,000, Tenant shall furnish
security or make other arrangements satisfactory to Landlord to assure payment
for the completion of such Alterations work free and clear of liens.  Tenant
shall complete all Alterations work free and clear of all liens and shall, with
respect to all Alterations, provide (and cause each contractor or subcontractor
to provide) certificates of insurance for workers’ compensation and other
coverage in amounts and from an insurance company satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction.  Upon completion of any Alterations, Tenant shall deliver
to Landlord:  (i) sworn statements setting forth the names of all contractors
and subcontractors who did the work and final lien waivers from all such
contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord may, at the time its approval of any such Installation
is requested, or at the time it receives notice of a Notice-Only Alteration,
notify Tenant that Landlord requires that Tenant remove such Installation upon
the expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding
sentence.  Upon the expiration or earlier termination of the Term, Tenant shall
remove (i) all wires, cables or similar equipment which Tenant has installed in
the Premises or in the risers or plenums of the Building, (ii) any Installations
for which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes.  During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.

 

Subject to the provisions of this paragraph, during the Term, Landlord waives
any statutory landlord’s lien and any attachment for Rent on Tenant’s Property
and on any Alteration of Tenant that is not required to be surrendered to
Landlord at the expiration or sooner termination of the Term of this
Lease (collectively, “Personalty”) that Landlord may have or may hereafter
acquire. Landlord acknowledges and agrees that Tenant’s Personalty may be leased
from an equipment lessor or
encumbered by Tenant’s lender (collectively, “Equipment Lessor”) and that Tenant
may execute and enter into an equipment lease or security agreement with respect
to such Personalty (“Equipment Lease”).  If and to the extent required by any
Equipment Lease or Equipment Lessor, Landlord shall execute and deliver to the
Equipment Lessor a written consent, waiver and/or acknowledgment which is in
form and content reasonably acceptable to Landlord (“Lien Waiver”) in which
Landlord (i) acknowledges and agrees that, during the Term, the Personalty which
is the subject of the Equipment Lease and described with specificity

 

12

--------------------------------------------------------------------------------



 

on an exhibit to the Lien Waiver constitutes the personal property of Tenant
(unless contrary to the provisions of this Lease), and shall not be considered
to be part of the Premises, regardless of whether or by what means they become
attached thereto, (ii) agrees that, during the Term, it shall not claim any
interest in such Personalty, and (iii) agrees that Equipment Lessor may enter
the Premises for the purpose of removing such Personalty, but only if, in such
consent such Equipment Lessor agrees to repair any damage resulting from such
removal and to indemnify and hold harmless Landlord from and against any claim
or other loss that results from such entry and, agrees, within 3 business days
after the expiration or termination of the Term to pay all Rent that would
accrue under the Lease if it had not terminated or expired for the period from
the expiration or termination of such Lease until 5 business days after such
Equipment Lessor relinquishes its right rights to enter into the Premises;
provided, further, such Equipment Lessor’s right to enter the Premises shall in
any event expire 30 days after the expiration or termination of the Lease in
which case the Equipment Lessor and Tenant shall agree that the Personalty shall
be deemed abandoned. Such Lien Waiver documents also may contain such other
reasonable and customary provisions that are reasonably acceptable to Landlord. 
Landlord shall be entitled to be paid as administrative rent a fee of $1,000 per
occurrence for its time and effort in preparing and negotiating each Lien
Waiver.

 

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) “Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

 

Tenant shall not be required to remove or restore the Tenant Improvements
constructed pursuant to the Work Letter at the expiration or earlier termination
of the Term, nor shall Tenant have the right to remove any such Tenant
Improvements other pursuant to the terms of this Section 12.

 

13.                               Landlord’s Repairs.  Landlord, as an Operating
Expense, shall maintain all of the structural, exterior, parking and other
Common Areas of the Project, including HVAC, electrical, plumbing, fire
sprinklers, elevators, generators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s assignees, sublessees, licensees, agents, servants,
employees, invitees and contractors (or any of Tenant’s assignees, sublessees
and/or licensees respective agents, servants, employees, invitees and
contractors) (collectively, “Tenant Parties”) excluded.  Losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the judgment of Landlord, desirable or necessary to
be made, until said repairs, alterations or improvements shall have been
completed.  Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements.  Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after
which Landlord shall make a commercially reasonable effort to effect such
repair.  Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after Tenant’s written notice of the need for such repairs or maintenance. 
Tenant waives its rights under any state or local law to terminate this Lease or
to make such repairs at Landlord’s expense and agrees that the parties’
respective rights with respect to such matters shall be solely as set forth
herein.  Repairs required as the result of fire, earthquake, flood, vandalism,
war, or similar cause of damage or destruction shall be controlled by
Section 18.

 

13

--------------------------------------------------------------------------------



 

14.                               Tenant’s Repairs.  Subject to Section 13
hereof, Tenant, at its expense, shall repair, replace and maintain in good
condition all interior, non-structural portions of the Premises, including,
without limitation, entries, doors, ceilings, interior windows, interior walls,
and the interior side of demising walls.  Should Tenant fail to make any such
repair or replacement or fail to maintain the Premises, Landlord shall give
Tenant notice of such failure.  If Tenant fails to commence cure of such failure
within 30 days of Landlord’s notice, and thereafter diligently prosecute such
cure to completion, Landlord may perform such work and shall be reimbursed by
Tenant within 30 days after demand therefor; provided, however, that if such
failure by Tenant creates or could create an emergency, Landlord may immediately
commence cure of such failure and shall thereafter be entitled to recover the
costs of such cure from Tenant.  Subject to Sections 17 and 18, Tenant shall
bear the full uninsured cost of any repair or replacement to any part of the
Project that results from damage caused by Tenant or any Tenant Party.

 

15.                               Mechanic’s Liens.  Tenant shall discharge, by
bond or otherwise, any mechanic’s lien filed against the Premises or against the
Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 10 days after Tenant receives notice of the
filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises and
the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant.  Should Tenant fail to discharge
any lien described herein, Landlord shall have the right, but not the
obligation, to pay such claim or post a bond or otherwise provide security to
eliminate the lien as a claim against title to the Project and the cost thereof
shall be immediately due from Tenant as Additional Rent.  If Tenant shall lease
or finance the acquisition of office equipment, furnishings, or other personal
property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant.

 

16.                               Indemnification.  Tenant hereby indemnifies
and agrees to defend, save and hold Landlord, its officers, directors,
employees, managers, agents, sub-agents, constituent entities and lease
signators (collectively, “Landlord Indemnified Parties”) harmless from and
against any and all Claims for injury or death to persons or damage to property
occurring within or about the Premises or the Project arising directly or
indirectly out of use or occupancy of the Premises or the Project by Tenant or
any Tenant Parties (including, without limitation, any act, omission or neglect
by Tenant or any Tenant’s Parties in or about the Premises or at the Project) or
the a breach or default by Tenant in the performance of any of its obligations
hereunder, except to the extent caused by the willful misconduct or gross
negligence of Landlord Indemnified Parties.  Landlord shall not be liable to
Tenant for, and Tenant assumes all risk of damage to, personal property
(including, without limitation, loss of records kept within the Premises). 
Tenant further waives any and all Claims for injury to Tenant’s business or loss
of income relating to any such damage or destruction of personal property
(including, without limitation, any loss of records).  Landlord Indemnified
Parties shall not be liable for any damages arising from any act, omission or
neglect of any tenant in the Project or of any other third party or Tenant
Parties.

 

17.                               Insurance.  Landlord shall maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Project.  Landlord shall further procure and maintain
commercial general liability insurance with a single loss limit of not less than
$2,000,000 for bodily injury and property damage with respect to the Project. 
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may reasonably deem necessary, including, but not
limited to, flood, environmental hazard and earthquake, loss or failure of
building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project.  All such insurance shall be included as part of the
Operating Expenses.  The Project may be included in a blanket policy (in which
case the cost of such insurance allocable to the Project will be determined by
Landlord based upon the insurer’s cost calculations).  Tenant

 

14

--------------------------------------------------------------------------------



 

shall also reimburse Landlord for any increased premiums or additional insurance
which Landlord can substantiate as resulting from Tenant’s particular use of the
Premises

 

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident — each accident, $1,000,000 bodily injury by disease — policy limit,
and $1,000,000 bodily injury by disease — each employee; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises. 
The commercial general liability insurance maintained by Tenant shall name
Alexandria Real Estate Equities, Inc., and Landlord, its officers, directors,
employees, managers, agents, sub-agents, constituent entities and lease
signators (collectively, “Landlord Insured Parties”), as additional insureds;
insure on an occurrence and not a claims-made basis; be issued by insurance
companies which have a rating of not less than policyholder rating of A and
financial category rating of at least Class X in “Best’s Insurance Guide”; not
contain a hostile fire exclusion; contain a contractual liability endorsement;
and provide primary coverage to Landlord Insured Parties (any policy issued to
Landlord Insured Parties providing duplicate or similar coverage shall be deemed
excess over Tenant’s policies, regardless of limits). Tenant shall (i) provide
Landlord with 30 days advance written notice of cancellation of such commercial
general liability policy, and (ii) request Tenant’s insurer to endeavor to
provide 30 days advance written notice to Landlord of cancellation of such
commercial general liability policy (or 10 days in the event of a cancellation
due to non-payment of premium.  Certificates of insurance showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant prior to (i) the earlier to occur of 
(x) the Commencement Date, or (y) the date that Tenant accesses the Premises
under this Lease, and (ii) each renewal of said insurance.  Tenant’s policy may
be a “blanket policy” with an aggregate per location endorsement which
specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy.  Tenant shall, prior to the expiration of
such policies, furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses
occasioned thereby sustained by Tenant or any person claiming through Tenant
resulting from any

 

accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts

 

15

--------------------------------------------------------------------------------



 

then being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

 

18.                               Restoration.  If, at any time during the Term,
the Project or the Premises are damaged or destroyed by a fire or other insured
casualty, Landlord shall notify Tenant within 60 days after discovery of such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Project or the Premises, as applicable (the “Restoration Period”). 
If the Restoration Period is estimated to exceed 9 months (the “Maximum
Restoration Period”), Landlord may, in such notice, elect to terminate this
Lease as of the date that is 75 days after the date of discovery of such damage
or destruction; provided, however, that notwithstanding Landlord’s election to
restore, Tenant may elect to terminate this Lease by written notice to Landlord
delivered within 5 business days of receipt of a notice from Landlord estimating
a Restoration Period for the Premises longer than the Maximum Restoration
Period.  Unless either Landlord or Tenant so elects to terminate this Lease,
Landlord shall, subject to receipt of sufficient insurance proceeds (with any
deductible to be treated as a current Operating Expense), promptly restore the
Premises (excluding the improvements installed by Tenant or by Landlord and paid
for by Tenant), subject to delays arising from the collection of insurance
proceeds, from Force Majeure events or as needed to obtain any license,
clearance or other authorization of any kind required to enter into and restore
the Premises issued by any Governmental Authority having jurisdiction over the
use, storage, handling, treatment, generation, release, disposal, removal or
remediation of Hazardous Materials (as defined in Section 30) in, on or about
the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Landlord may, in its sole and absolute
discretion, elect not to proceed with such repair and restoration, or Tenant may
by written notice to Landlord delivered within 5 business days of the expiration
of the Maximum Restoration Period or, if longer, the Restoration Period, elect
to terminate this Lease, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of:  (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease. 
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration.  Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business.  In the event that no Hazardous Material
Clearances are required to be obtained by Tenant with respect to the Premises,
rent abatement shall commence on the date of discovery of the damage or
destruction. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate this Lease by
reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

16

--------------------------------------------------------------------------------



 

19.                               Condemnation.  If the whole or any material
part of the Premises or the Project is taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking
would in Landlord’s reasonable judgment, materially interfere with or impair
Landlord’s ownership or operation of the Project or would in the reasonable
judgment of Landlord and Tenant either prevent or materially interfere with
Tenant’s use of the Premises (as resolved, if the parties are unable to agree,
by arbitration by a single arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association), then upon
written notice by Landlord or Tenant to the other this Lease shall terminate and
Rent shall be apportioned as of said date.  If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, Landlord shall
promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant. 
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

20.                               Events of Default.  Each of the following
events shall be a default (“Default”) by Tenant under this Lease:

 

(a)                                 Payment Defaults.  Tenant shall fail to pay
any installment of Rent or any other payment hereunder when due; provided,
however, that Landlord will give Tenant notice and an opportunity to cure any
failure to pay Rent within 3 days of any such notice not more than twice in any
12 month period and Tenant agrees that such notice shall be in lieu of and not
in addition to, or shall be deemed to be, any notice required by law.

 

(b)                                 Insurance.  Any insurance required to be
maintained by Tenant pursuant to this Lease shall be canceled or terminated or
shall expire or shall be reduced or materially changed, or Landlord shall
receive a notice of nonrenewal of any such insurance and Tenant shall fail to
obtain replacement insurance at least 20 days before the expiration of the
current coverage.

 

(c)                                  Abandonment.  Tenant shall abandon the
Premises.  Tenant shall not be deemed to have abandoned the Premises if Tenant
provides Landlord with reasonable advance notice prior to vacating and, at the
time of vacating the Premises, (i) Tenant completes Tenant’s obligations under
the Decommissioning and HazMat Closure Plan in compliance with Section 28,
(ii) Tenant has obtained the release of the Premises of all Hazardous Materials
Clearances and the Premises are free from any residual impact from the Tenant
HazMat Operations and provides reasonably detailed documentation to Landlord
confirming such matters, (iii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and
(iv) Tenant continues during the balance of the Term to satisfy and perform all
of Tenant’s obligations under this Lease as they come due.

 

(d)                                 Improper Transfer.  Tenant shall assign,
sublease or otherwise transfer or attempt to transfer all or any portion of
Tenant’s interest in this Lease or the Premises except as expressly permitted
herein, or Tenant’s interest in this Lease shall be attached, executed upon, or
otherwise judicially seized and such action is not released within 90 days of
the action.

 

(e)                                  Liens.  Tenant shall fail to discharge or
otherwise obtain the release of any lien placed upon the Premises in violation
of this Lease within 10 days after Tenant receives notice that any such lien is
filed against the Premises.

 

17

--------------------------------------------------------------------------------



 

(f)                                   Insolvency Events.  Tenant or any
guarantor or surety of Tenant’s obligations hereunder shall:  (A) make a general
assignment for the benefit of creditors; (B) commence any case, proceeding or
other action seeking to have an order for relief entered on its behalf as a
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or of any substantial part of its property
(collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 90 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

(g)                                  Estoppel Certificate or Subordination
Agreement.  Tenant fails to execute any document required from Tenant under
Sections 23 or 27 within 5 days after a second notice requesting such document.

 

(h)                                 Other Defaults.  Tenant shall fail to comply
with any provision of this Lease other than those specifically referred to in
this Section 20, and, except as otherwise expressly provided herein, such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 120 days from the date of Landlord’s notice.

 

21.                               Landlord’s Remedies.

 

(a)                                 Payment By Landlord; Interest.  Upon a
Default by Tenant hereunder, Landlord may, without waiving or releasing any
obligation of Tenant hereunder, make such payment or perform such act.  All sums
so paid or incurred by Landlord, together with interest thereon, from the date
such sums were paid or incurred, at the annual rate equal to 12% per annum or
the highest rate permitted by law (the “Default Rate”), whichever is less, shall
be payable to Landlord on demand as Additional Rent.  Nothing herein shall be
construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

 

(b)                                 Late Payment Rent.  Late payment by Tenant
to Landlord of Rent and other sums due will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult and impracticable to ascertain.  Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord under any Mortgage covering the Premises.  Therefore, if any
installment of Rent due from Tenant is not received by Landlord within 5 days
after the date such payment is due, Tenant shall pay to Landlord an additional
sum equal to 6% of the overdue Rent as a late charge.  Notwithstanding the
foregoing, before assessing a late charge the first time in any calendar year,
Landlord shall provide Tenant written notice of the delinquency and will
waive the right if Tenant pays such delinquency within 5 days thereafter. The
parties agree that this late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant.  In addition
to the late charge, Rent not paid when due shall bear interest at the Default
Rate from the 5th day after the date due until paid.

 

(c)                                  Remedies.  Upon the occurrence of a
Default, Landlord, at its option, without further notice or demand to Tenant,
shall have in addition to all other rights and remedies provided in this Lease,
at law or in equity, the option to pursue any one or more of the following
remedies, each and all of which shall be cumulative and nonexclusive, without
any notice or demand whatsoever.

 

18

--------------------------------------------------------------------------------



 

(i)                                     Terminate this Lease, or at Landlord’s
option, Tenant’s right to possession only, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
for damages therefor;

 

(ii)                                  Upon any termination of this Lease,
whether pursuant to the foregoing Section 21(c)(i) or otherwise, Landlord may
recover from Tenant the following:

 

(A)                               The worth at the time of award of any unpaid
rent which has been earned at the time of such termination; plus

 

(B)                               The worth at the time of award of the amount
by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; plus

 

(C)                               The worth at the time of award of the amount
by which the unpaid rent for the balance of the Term after the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(D)                               Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including, but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 

(E)                                At Landlord’s election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law.

 

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

(iii)                               Landlord may continue this Lease in effect
after Tenant’s Default and recover rent as it becomes due (Landlord and Tenant
hereby agreeing that Tenant has the right to sublet or assign hereunder, subject
only to reasonable limitations).  Accordingly, if Landlord does not elect to
terminate this Lease following a Default by Tenant, Landlord may, from time to
time, without terminating this Lease, enforce all of its rights and remedies
hereunder, including the right to recover all Rent as it becomes due.

 

(iv)                              Whether or not Landlord elects to terminate
this Lease following a Default by Tenant, Landlord shall have the right to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord’s sole discretion, succeed to Tenant’s interest in such
subleases, licenses, concessions or arrangements.  Upon Landlord’s election to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
arrangements, Tenant shall, as of the date of notice by Landlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder.

 

19

--------------------------------------------------------------------------------



 

(v)                                 Independent of the exercise of any other
remedy of Landlord hereunder or under applicable law, Landlord may conduct an
environmental test of the Premises as generally described in
Section 30(d) hereof, at Tenant’s expense.

 

(d)                                 Effect of Exercise.  Exercise by Landlord of
any remedies hereunder or otherwise available shall not be deemed to be an
acceptance of surrender of the Premises and/or a termination of this Lease by
Landlord, it being understood that such surrender and/or termination can be
effected only by the express written agreement of Landlord and Tenant.  Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same and shall
not be deemed a waiver of Landlord’s right to enforce one or more of its rights
in connection with any subsequent default.  A receipt by Landlord of Rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord.  To the greatest extent permitted by law, Tenant waives the
service of notice of Landlord’s intention to re-enter, re-take or otherwise
obtain possession of the Premises as provided in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge. 
Any reletting of the Premises or any portion thereof shall be on such terms and
conditions as Landlord in its sole discretion may determine.  Landlord shall not
be liable for, nor shall Tenant’s obligations hereunder be diminished because
of, Landlord’s failure to relet the Premises or collect rent due in respect of
such reletting or otherwise to mitigate any damages arising by reason of
Tenant’s Default.

 

22.                               Assignment and Subletting.

 

(a)                                 General Prohibition.  Without Landlord’s
prior written consent subject to and on the conditions described in this
Section 22 (including, without limitation, the terms of Section 22(b) below),
Tenant shall not, directly or indirectly, voluntarily or by operation of law,
assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge, or hypothecate its leasehold interest or grant any concession or license
within the Premises, and any attempt to do any of the foregoing shall be void
and of no effect.  If Tenant is a corporation, partnership or limited liability
company, the shares or other ownership interests thereof which are not actively
traded upon a stock exchange or in the over-the-counter market, a transfer or
series of transfers whereby 50% or more of the issued and outstanding shares or
other ownership interests of such corporation are, or voting control is,
transferred (but excepting transfers upon deaths of individual owners) from a
person or persons or entity or entities which were owners thereof at time of
execution of this Lease to persons or entities who were not owners of shares or
other ownership interests of the corporation, partnership or limited liability
company at time of execution of this Lease, shall be deemed an assignment of
this Lease requiring the consent of Landlord as provided in this Section 22.

 

(b)                                 Permitted Transfers.  If Tenant desires to
assign, sublease, hypothecate or otherwise transfer this Lease or sublet the
Premises other than pursuant to a Permitted Assignment (as defined below), then
at least 15 business days, but not more than 45 business days, before the date
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord

 

a notice (the “Assignment Notice”) containing such information about the
proposed assignee or sublessee, including the proposed use of the Premises and
any Hazardous Materials proposed to be used, stored handled, treated, generated
in or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent.  Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment
Notice:  (i) grant such consent (provided that Landlord shall further have the
right to review and approve or disapprove the proposed form of sublease prior to
the effective date of any such subletting), (ii) refuse such consent, in its
reasonable discretion; or (iii) with respect to any assignment

 

20

--------------------------------------------------------------------------------



 

or any sublease that would result in more than 50% of the Premises being
subleased for substantially the remainder of the Term, terminate this Lease with
respect to the space described in the Assignment Notice as of the Assignment
Date (an “Assignment Termination”). Among other reasons, it shall be reasonable
for Landlord to withhold its consent in any of these instances:  (1) the
proposed assignee or subtenant is a governmental agency; (2) in Landlord’s
reasonable judgment, the use of the Premises by the proposed assignee or
subtenant would entail any alterations that would lessen the value of the
leasehold improvements in the Premises, or would require increased services by
Landlord; (3) in Landlord’s reasonable good faith judgment, the proposed
assignee or subtenant is engaged in areas of scientific research or other
business concerns that are controversial such that they may (i) attract or cause
negative publicity for or about the Building or the Project, (ii) negatively
affect the reputation of the Building, the Project or Landlord, (iii) attract
protestors to the Building or the Project, or (iv) lessen the attractiveness of
the Building or the Project to any tenants or prospective tenants, purchasers or
lenders; (4) in Landlord’s reasonable judgment, the proposed assignee or
subtenant lacks the creditworthiness to support the financial obligations it
will incur under the proposed assignment or sublease; (5) in Landlord’s
reasonable judgment, the character, reputation, or business of the proposed
assignee or subtenant is inconsistent with the desired tenant-mix or the quality
of other tenancies in the Project or is inconsistent with the type and quality
of the nature of the Building; (6) Landlord has received from any prior landlord
to the proposed assignee or subtenant a negative report concerning such prior
landlord’s experience with the proposed assignee or subtenant; (7) Landlord has
experienced previous defaults by or is in litigation with the proposed assignee
or subtenant; (8) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (9) intentionally omitted;
(10) the proposed assignee or subtenant is an entity with whom Landlord is
then-currently negotiating to lease space in the Project and Landlord has space
of comparable size (to the space that Tenant is proposing for its assignment or
sublease, as applicable) in the Project available to lease; or (11) the
assignment or sublease is prohibited by Landlord’s lender. If Landlord delivers
notice of its election to exercise an Assignment Termination, Tenant shall have
the right to withdraw such Assignment Notice by written notice to Landlord of
such election within 5 business days after Landlord’s notice electing to
exercise the Assignment Termination.  If Tenant withdraws such Assignment
Notice, this Lease shall continue in full force and effect.  If Tenant does not
withdraw such Assignment Notice, this Lease, and the term and estate herein
granted, shall terminate as of the Assignment Date with respect to the space
described in such Assignment Notice.  No failure of Landlord to exercise any
such option to terminate this Lease, or to deliver a timely notice in response
to the Assignment Notice, shall be deemed to be Landlord’s consent to the
proposed assignment, sublease or other transfer.  Tenant shall pay to Landlord a
fee equal to Two Thousand Five Hundred Dollars ($2,500) in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents.  Notwithstanding the foregoing, Landlord’s consent to an
assignment of this Lease  or a subletting of any portion of the Premises to any
entity controlling, controlled by or under common control with Tenant (a
“Control Permitted Assignment”) shall not be required, provided that Tenant and
any sublessee subject to a Control Permitted Assignment shall execute an
acknowledgment of assignment or acknowledgment of sublease, as applicable, on
Landlord’s standard commercially reasonable form.  In addition, Tenant shall
have the right to assign this Lease, upon at least 10 days prior written notice
to Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring this Lease, and (ii)

 

the net worth (as determined in accordance with generally accepted accounting
principles (“GAAP”)) of the assignee is not less than the greater of the net
worth (as determined in accordance with GAAP) of Tenant as of (A) the
Commencement Date, or (B) as of the date of Tenant’s most current quarterly or
annual financial statements, and (iii) such assignee shall agree in writing to
assume all of the terms, covenants and conditions of this Lease (a “Corporate
Permitted Assignment”).  Control Permitted Assignments and Corporate Permitted
Assignments are hereinafter referred to as “Permitted Assignments.”

 

(c)                                  Additional Conditions.  As a condition to
any such assignment or subletting, whether or not Landlord’s consent is
required, Landlord may require:

 

21

--------------------------------------------------------------------------------



 

(i)                                     that any assignee or subtenant agree, in
writing at the time of such assignment or subletting, that if Landlord gives
such party notice that Tenant is in default under this Lease, such party shall
thereafter make all payments otherwise due Tenant directly to Landlord, which
payments will be received by Landlord without any liability except to credit
such payment against those due under this Lease, and any such third party shall
agree to attorn to Landlord or its successors and assigns should this Lease be
terminated for any reason; provided, however, in no event shall Landlord or its
successors or assigns be obligated to accept such attornment; and

 

(ii)                                  A list of Hazardous Materials, certified
by the proposed assignee or sublessee to be true and correct, which the proposed
assignee or sublessee intends to use, store, handle, treat, generate in or
release or dispose of from the Premises, together with copies of all documents
relating to such use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials by the proposed assignee or subtenant in the
Premises or on the Project, prior to the proposed assignment or subletting,
including, without limitation:  permits; approvals; reports and correspondence;
storage and management plans; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given its written consent to do
so, which consent may be withheld in Landlord’s sole and absolute discretion);
and all closure plans or any other documents required by any and all federal,
state and local Governmental Authorities for any storage tanks installed in, on
or under the Project for the closure of any such tanks.  Neither Tenant nor any
such proposed assignee or subtenant is required, however, to provide Landlord
with any portion(s) of the such documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.

 

(d)                                 No Release of Tenant, Sharing of Excess
Rents.  Notwithstanding any assignment or subletting, Tenant and any guarantor
or surety of Tenant’s obligations under this Lease shall at all times remain
fully and primarily responsible and liable for the payment of Rent and for
compliance with all of Tenant’s other obligations under this Lease.  Other than
in connection with Permitted Assignments, if the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant.  If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

 

(e)                                  No Waiver.  The consent by Landlord to an
assignment or subletting shall not relieve Tenant or any assignees of this Lease
or any sublessees of the Premises from obtaining the consent of Landlord to any
further assignment or subletting nor shall it release Tenant or any assignee or
sublessee of Tenant from full and primary liability under this Lease.  The
acceptance of Rent hereunder, or the acceptance of performance of any other
term, covenant, or condition thereof, from any other person or entity shall not
be deemed to be a waiver of any of the provisions of this Lease or a consent to
any subletting, assignment or other transfer of the Premises.

 

(f)                                   Prior Conduct of Proposed Transferee. 
Notwithstanding any other provision of this Section 22, if (i) the proposed
assignee or sublessee of Tenant has been required by any prior landlord, lender
or Governmental Authority to take remedial action in connection with Hazardous
Materials contaminating a property, where the contamination resulted from such
party’s action or use of the property in question, or (ii) the proposed assignee
or sublessee is subject to an enforcement order issued by any Governmental
Authority in connection with the use, storage, handling, treatment, generation,
release or

 

22

--------------------------------------------------------------------------------



 

disposal of Hazardous Materials (including, without limitation, any order
related to the failure to make a required reporting to any Governmental
Authority), Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.

 

23.                               Estoppel Certificate.  Tenant shall, within 10
business days of written notice from Landlord, execute, acknowledge and deliver
a statement in writing in any form reasonably requested by a proposed lender or
purchaser, (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advance, if any,
(ii) acknowledging that there are not any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(iii) setting forth such further information with respect to the status of this
Lease or the Premises as may be requested thereon.  Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the real property of which the Premises are a part.  Tenant’s failure to
deliver such statement within such time shall, at the option of Landlord,
constitute a Default under this Lease, and, in any event, shall be conclusive
upon Tenant that this Lease is in full force and effect and without modification
except as may be represented by Landlord in any certificate prepared by Landlord
and delivered to Tenant for execution.

 

24.                               Quiet Enjoyment.  So long as Tenant is not in
Default under this Lease, Tenant shall, subject to the terms of this Lease, at
all times during the Term, have peaceful and quiet enjoyment of the Premises
against any person claiming by, through or under Landlord.

 

25.                               Prorations.  All prorations required or
permitted to be made hereunder shall be made on the basis of a 360 day year and
30 day months.

 

26.                               Rules and Regulations.  Tenant shall, at all
times during the Term and any extension thereof, comply with all reasonable
rules and regulations at any time or from time to time established by Landlord
covering use of the Premises and the Project.  The current rules and regulations
are attached hereto as Exhibit E.  If there is any conflict between said
rules and regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control.  Landlord shall not have any liability
or obligation for the breach of any rules or regulations by other tenants in the
Project and shall not enforce such rules and regulations in a discriminatory
manner.

 

27.                               Subordination.  This Lease and Tenant’s
interest and rights hereunder are hereby made and shall be subject and
subordinate at all times to the lien of any Mortgage now existing or hereafter
created on or against the Project or the Premises, and all amendments,
restatements, renewals, modifications, consolidations, refinancing, assignments
and extensions thereof, without the necessity of any further instrument or act
on the part of Tenant; provided, however that so long as there is no Default
hereunder, Tenant’s right to possession of the Premises shall not be disturbed
by the Holder of any such Mortgage.  Tenant agrees, at the election of the
Holder of any such Mortgage, to attorn to any such Holder.  Tenant agrees upon
demand to execute, acknowledge and deliver such instruments, confirming such
subordination, and such instruments of attornment as shall be requested by any
such Holder,
provided any such instruments contain appropriate non-disturbance provisions
assuring Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder. 
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

28.                               Surrender.  Upon the expiration of the Term or
earlier termination of Tenant’s right of possession, Tenant shall surrender the
Premises to Landlord in the same condition as received, subject to

 

23

--------------------------------------------------------------------------------



 

any Alterations or Installations permitted by Landlord to remain in the
Premises, free of Hazardous Materials brought upon, kept, used, stored, handled,
treated, generated in, or released or disposed of from, the Premises by any
person other than a Landlord Party (collectively, “Tenant HazMat Operations”)
and released of all Hazardous Materials Clearances, broom clean, ordinary wear
and tear and casualty loss and condemnation covered by Sections 18 and 19
excepted.  At least 3 months prior to the surrender of the Premises or such
earlier date as Tenant may elect to cease operations at the Premises, Tenant
shall deliver to Landlord a narrative description of the actions proposed (or
required by any Governmental Authority) to be taken by Tenant in order to
surrender the Premises (including any Installations permitted by Landlord to
remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Decommissioning and HazMat
Closure Plan”).  Such Decommissioning and HazMat Closure Plan shall be
accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of any Tenant Party with respect to the Premises,
and (ii) all Hazardous Materials used, stored, handled, treated, generated,
released or disposed of from the Premises, and shall be subject to the review
and reasonable approval of Landlord’s environmental consultant.  In connection
with the review and approval of the Decommissioning and HazMat Closure Plan,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall reasonably request.  On or before such surrender, Tenant shall
deliver to Landlord evidence that the approved Decommissioning and HazMat
Closure Plan shall have been satisfactorily completed and Landlord shall have
the right, subject to reimbursement at Tenant’s expense as set forth below, to
cause Landlord’s environmental consultant to inspect the Premises and perform
such additional procedures as may be deemed reasonably necessary to confirm that
the Premises are, as of the effective date of such surrender or early
termination of this Lease, free from any residual impact from Tenant HazMat
Operations.  Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of-pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Decommissioning and HazMat Closure Plan and
to visit the Premises and verify satisfactory completion of the same, which cost
shall not exceed $2,500.  Landlord shall have the unrestricted right to deliver
such Decommissioning and HazMat Closure Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

 

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan reasonably approved by Landlord, or if Tenant shall fail to complete the
approved Decommissioning and HazMat Closure Plan, or if such Decommissioning and
HazMat Closure Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, Landlord shall have the right to take such actions as
Landlord may deem reasonable or appropriate to assure that the Premises and the
Project are surrendered free from any residual impact from Tenant HazMat
Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.                               Waiver of Jury Trial.  TO THE EXTENT PERMITTED
BY LAW, TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT,

 

24

--------------------------------------------------------------------------------



 

DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED HERETO.

 

30.                               Environmental Requirements.

 

(a)                                 Prohibition/Compliance/Indemnity.  Tenant
shall not cause or permit any Hazardous Materials (as hereinafter defined) to be
brought upon, kept, used, stored, handled, treated, generated in or about, or
released or disposed of from, the Premises or the Project in violation of
applicable Environmental Requirements (as hereinafter defined) by Tenant or any
Tenant Party.  If Tenant breaches the obligation stated in the preceding
sentence, or if the presence of Hazardous Materials in the Premises during the
Term or any holding over results in contamination of the Premises, the Project
or any adjacent property or if contamination of the Premises, the Project or any
adjacent property by Hazardous Materials brought into, kept, used, stored,
handled, treated, generated in or about, or released or disposed of from, the
Premises by anyone other than Landlord and Landlord’s employees, agents and
contractors otherwise occurs during the Term or any holding over, Tenant hereby
indemnifies and shall defend and hold Landlord, its officers, directors,
employees, agents and contractors harmless from any and all actions (including,
without limitation, remedial or enforcement actions of any kind, administrative
or judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project. Notwithstanding anything to the contrary contained in Section 28 or
this Section 30, Tenant shall not be responsible for, and the indemnification
and hold harmless obligation set forth in this paragraph shall not apply to
(i) contamination in the Premises which Tenant can prove existed in the Premises
immediately prior to the Commencement Date, (ii) the presence of any Hazardous
Materials in the Premises which Tenant can prove migrated from outside of the
Premises into the Premises, or (iii) caused by Landlord or any Landlord’s
employees, agents and contractors, unless in any case, the presence of such
Hazardous
Materials (x) is the result of a breach by Tenant of any of its obligations
under this Lease, or (y) was caused, contributed to or exacerbated by Tenant or
any Tenant Party.

 

(b)                                 Business.  Landlord acknowledges that it is
not the intent of this Section 30 to prohibit Tenant from using the Premises for
the Permitted Use.  Tenant may operate its business according to prudent
industry practices so long as the use or presence of Hazardous Materials is
strictly and properly monitored according to all then applicable Environmental
Requirements.  As a material inducement to Landlord to allow Tenant to use
Hazardous Materials in connection with its business, Tenant agrees to deliver to
Landlord prior to the Commencement Date a list identifying each type of
Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed of from, the Premises and setting forth
any and all governmental approvals or permits required in connection with the
presence, use, storage, handling, treatment, generation, release or disposal of
such Hazardous Materials on or from the Premises (“Hazardous Materials List”). 
Upon Landlord’s request, or any time

 

25

--------------------------------------------------------------------------------



 

that Tenant is required to deliver a Hazardous Materials List to any
Governmental Authority (e.g., the fire department) in connection with Tenant’s
use or occupancy of the Premises, Tenant shall deliver to Landlord a copy of
such Hazardous Materials List.  Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials prior to the Commencement Date, or if unavailable at that
time, concurrent with the receipt from or submission to a Governmental
Authority:  permits; approvals; reports and correspondence; storage and
management plans, notice of violations of any Legal Requirements; plans relating
to the installation of any storage tanks to be installed at the Project by
Tenant or any Tenant Party (provided, said installation of tanks shall only be
permitted after Landlord has given Tenant its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); all closure
plans or any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Project for the closure of any such tanks; and a Decommissioning and HazMat
Closure Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

(c)                                  Tenant Representation and Warranty.  Tenant
hereby represents and warrants to Landlord that (i) neither Tenant nor any of
its legal predecessors has been required by any prior landlord, lender or
Governmental Authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant of such predecessor or resulted from Tenant’s or such predecessor’s
action or use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).  If Landlord
determines that this representation and warranty was not true as of the date of
this lease, Landlord shall have the right to terminate this Lease in Landlord’s
sole and absolute discretion.

 

(d)                                 Testing.  Landlord shall have the right to
conduct annual tests of the Premises to determine whether any contamination of
the Premises or the Project has occurred as a result of Tenant’s use.  Tenant
shall be required to pay the cost of such annual test of the Premises if there
is violation of this Section 30 or if contamination for which Tenant is
responsible under this Section 30 is identified; provided, however, that if
Tenant conducts its own tests of the Premises using third party contractors and
test procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests to be paid for by
Tenant.  In addition, at any time, and from time to time, prior to the
expiration or earlier termination of the Term, Landlord shall have the right to
conduct appropriate tests of the Premises and the Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises.  In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party.  If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all costs to conduct such tests.  If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense).  Landlord shall provide Tenant with a copy
of all third party, non-confidential reports and tests of the Premises made by
or on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement.  Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing for which Tenant is responsible under this Lease in
accordance with all Environmental Requirements.  Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights which
Landlord may have against Tenant.

 

(e)                                  Control Areas.  Tenant shall be allowed to
utilize up to its pro rata share of the Hazardous Materials inventory within any
control area or zone (located within the Premises), as designated by the
applicable building code, for chemical use or storage.  As used in the preceding
sentence, Tenant’s pro rata share of any control areas or zones located within
the Premises shall be determined based on the rentable square footage that
Tenant leases within the applicable control area or zone.  For purposes of

 

26

--------------------------------------------------------------------------------



 

example only, if a control area or zone contains 10,000 rentable square feet and
2,000 rentable square feet of a tenant’s premises are located within such
control area or zone (while such premises as a whole contains 5,000 rentable
square feet), the applicable tenant’s pro rata share of such control area would
be 20%.

 

(f)                                   Underground Tanks.  Tenant shall have no
right to use or install any underground or other storage tanks at the Project.

 

(g)                                  Tenant’s Obligations.  Tenant’s obligations
under this Section 30 shall survive the expiration or earlier termination of
this Lease.  During any period of time after the expiration or earlier
termination of this Lease required by Tenant or Landlord to complete the removal
from the Premises of any Hazardous Materials (including, without limitation, the
release and termination of any licenses or permits restricting the use of the
Premises and the completion of the approved Decommissioning and HazMat Closure
Plan), Tenant shall continue to pay the full Rent in accordance with this Lease
for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.

 

(h)                                 Definitions.  As used herein, the term
“Environmental Requirements” means all applicable present and future statutes,
regulations, ordinances, rules, codes, judgments, orders or other similar
enactments of any Governmental Authority regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
Project, or the environment, including without limitation, the following:  the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder.  As
used herein, the term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant or any
Tenant Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

 

31.                               Tenant’s Remedies/Limitation of Liability. 
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within 30 days after written notice from Tenant
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of 30 days, then after such
period of time as is reasonably necessary).  Upon any default by Landlord,
Tenant shall give notice by registered or certified mail to any Holder of a
Mortgage covering the Premises and to any landlord of any lease of property in
or on which the Premises are located and Tenant shall offer such Holder and/or
landlord a reasonable opportunity to cure the default, including time to obtain
possession of the Project by power of sale or a judicial action if such should
prove necessary to effect a cure; provided Landlord shall have furnished to
Tenant in writing the names and addresses of all such persons who are to receive
such notices.  All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.                               Inspection and Access.  Landlord and its
agents, representatives, and contractors may enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be

 

27

--------------------------------------------------------------------------------



 

required or permitted pursuant to this Lease and for any other business
purpose.  Landlord and Landlord’s representatives may enter the Premises during
business hours on not less than 48 hours advance written notice (except in the
case of emergencies in which case no such notice shall be required and such
entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, showing the Premises to prospective purchasers and,
during the last 12 months of the Term, to prospective tenants or for any other
business purpose.  Landlord may erect a suitable sign on the Premises stating
the Premises are available to let or that the Project is available for sale. 
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use.  At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions.  Tenant shall at all times, except in
the case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder.

 

33.                               Security.  Tenant acknowledges and agrees that
security devices and services, if any, while intended to deter crime may not in
given instances prevent theft or other criminal acts and that Landlord is not
providing any security services with respect to the Premises.  Tenant agrees
that Landlord shall not be liable to Tenant for, and Tenant waives any claim
against Landlord with respect to, any loss by theft or any other damage suffered
or incurred by Tenant in connection with any unauthorized entry into the
Premises or any other breach of security with respect to the Premises.  Tenant
shall be solely responsible for the personal safety of Tenant’s officers,
employees, agents, contractors, guests and invitees while any such person is in,
on or about the Premises and/or the Project.  Tenant shall at Tenant’s cost
obtain insurance coverage to the extent Tenant desires protection against such
criminal acts.

 

Subject to the terms of this Lease, including, without limitation, Tenant’s
compliance with Section 12, Tenant, at Tenant’s sole cost and expense, shall
have the right to install and maintain a Building access control system for the
Premises, or security system serving the Premises (“Tenant’s Security System”),
subject to the following conditions:  (i) Tenant’s plans and specifications for
the proposed location of Tenant’s Security System and Tenant’s protocol for the
operation of Tenant’s Security System shall be subject to Landlord’s prior
written approval, which approval will not be unreasonably withheld; provided,
however, that Tenant shall coordinate the installation and operation of Tenant’s
Security System with Landlord to assure that Tenant’s Security System may be
compatible with the Building’s systems and equipment and Tenant does not violate
the reasonable privacy rights of any other occupants of the Project;
(ii) Landlord shall be provided codes and/or access cards, as applicable, and
means of immediate access to fully exercise all of its entry rights under the
Lease with respect to the Premises; and (iii) Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for the monitoring, operation
and removal of Tenant’s Security System.  Upon the expiration or earlier
termination of this Lease, unless otherwise approved by Landlord, Tenant shall
remove Tenant’s Security System. All costs and expenses associated with the
removal of Tenant’s Security System and the repair of any damage to the Premises
and the Building resulting from the installation and/or removal of same shall be
borne solely by Tenant.  Notwithstanding anything to the contrary contained
herein, Landlord shall not be directly or indirectly liable to Tenant, any
Tenant Parties or any other person and Tenant hereby waives any and all claims
against and releases Landlord from any and all claims arising as a consequence
of or related to Tenant’s Security System, or the failure thereof.

 

34.                               Force Majeure.  Except for the payment of
Rent, neither Landlord nor Tenant shall be held responsible or liable for delays
in the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, sinkholes or subsidence, strikes, lockouts, or other
labor disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond their
reasonable (“Force Majeure”).

 

28

--------------------------------------------------------------------------------



 

35.                               Brokers.  Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker”) in connection with this transaction and that no Broker
brought about this transaction, other than Jones Lang LaSalle and Newmark
Cornish & Carey.  Landlord and Tenant each hereby agree to indemnify and hold
the other harmless from and against any claims by any Broker, other than Jones
Lang LaSalle and Newmark Cornish & Carey, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

 

36.                               Limitation on Landlord’s Liability. 
NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LANDLORD AND TENANT TO THE CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT
OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK
OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT
THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY
LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S
INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND
ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT
OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL
LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL
ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37.                               Severability.  If any clause or provision of
this Lease is illegal, invalid or unenforceable under present or future laws,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby.  It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there be added, as a part of
this Lease, a clause or provision as similar in effect to such illegal, invalid
or unenforceable clause or provision as shall be legal, valid and enforceable.

 

38.                               Signs; Exterior Appearance.  Tenant shall not,
without the prior written consent of Landlord, which may be granted or withheld
in Landlord’s sole discretion:  (i) attach any awnings, exterior lights,
decorations, balloons, flags, pennants, banners, painting or other projection to
any outside wall of the Project, (ii) use any curtains, blinds, shades or
screens other than Landlord’s standard window coverings, (iii) coat or otherwise
sunscreen the interior or exterior of any windows, (iv) place any bottles,
parcels, or other articles on the window sills, (v) place any equipment,
furniture or other items of personal property on any exterior balcony, or
(vi) paint, affix or exhibit on any part of the Premises or the Project any
signs, notices, window or door lettering, placards, decorations, or advertising
media of any type which can be viewed from the exterior of the Premises. 
Suite entry signage, Tenant’s name on the lobby directory and directional
signage, if any, shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
reasonably acceptable to Landlord.  Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering.  The
directory tablet shall be provided exclusively for the display of the name and
location of tenants.

 

Tenant shall also have the non-exclusive right to display, at Tenant’s cost and
expense, a sign bearing Tenant’s name and/or logo (i) at a location on the
Building top designated by Landlord (“Building Sign”), and on the monument sign
serving the Building in a location designated by Landlord (the

 

29

--------------------------------------------------------------------------------



 

“Monument Sign”).  Tenant shall be entitled to its pro-rata share of available
Building signage and Monument Sign.  Notwithstanding the foregoing, Tenant
acknowledges and agrees that Tenant’s Building Sign and Tenant’s Monument Sign
including, without limitation, the size, color and type, shall be subject to
Landlord’s prior written approval and shall be consistent with Landlord’s yet to
be finalized signage program at the Project and applicable Legal Requirements. 
Tenant shall be responsible, at Tenant’s sole cost and expense, for the
maintenance of Tenant’s Building Sign and Tenant’s signage on the Monument Sign,
for the removal of Tenant’s Building Sign and Tenant’s signage on the Monument
Sign at the expiration or earlier termination of this Lease and for the repair
all damage resulting from such removal.

 

39.                               Right to Expand.

 

(a)                                 Right of First Refusal.  Subject to the
terms of this Section 39(a), the first time after  Landlord leases the ROFR
Space to another third party that Landlord intends to accept a bona fide written
proposal (the “Pending Deal”) to lease all or a portion the ROFR Space (as
hereinafter defined) to a third party, Landlord shall deliver to Tenant written
notice (the “Pending Deal Notice”) of the existence of such Pending Deal and the
material terms of such Pending Deal.  For purposes of this Section 39(a), “ROFR
Space” shall mean all leasable space located on the second floor of the
Building, which is not occupied by a tenant or which is occupied by an existing
tenant whose lease is expiring within 6 months or less and such tenant does not
wish to renew (whether or not such tenant has a right to renew) its occupancy of
such space.  For the avoidance of doubt, Tenant shall be required to exercise
its right under this Section 39(a) with respect to all of the space described in
the Pending Deal Notice, including, at Landlord’s option, any space in addition
to the ROFR Space that is described in the Pending Deal Notice, which additional
space shall be deemed to be included as part of the ROFR Space (the “Identified
Space”).  Within 10 business days after Tenant’s receipt of the Pending Deal
Notice, Tenant shall deliver to Landlord written notice (the “Acceptance
Notice”) if Tenant elects to lease the Identified Space.  Tenant’s right to
receive the Pending Deal Notice and election to lease or not lease the
Identified Space pursuant to this Section 39(a) is hereinafter referred to as
the “Right of First Refusal.”  If Tenant elects to lease the Identified Space
described in the Pending Deal Notice by delivering the Space Acceptance Notice
within the required 10 day period, Tenant shall be deemed to agree to expand the
Premises to include the Identified Space and to lease the Identified Space on
the same general terms and conditions as this Lease except that the terms of
this Lease shall be modified to reflect the terms of the Pending Deal Notice for
the rental of the Identified Space.  Tenant acknowledges that the term of this
Lease with respect to the Identified Space and the Term of this Lease with
respect to the existing Premises may not be co-terminous.  Notwithstanding
anything to the contrary contained herein, in no event shall the Work Letter
apply to the Identified Space.  If Tenant fails to deliver a Space Acceptance
Notice to Landlord within the required 10 business day period, Tenant shall have
deemed to have waived its rights under this Section 39(a) with respect to the
Identified Space and Landlord shall have the right to lease the Identified Space
to the third party subject to the Pending Deal (or an affiliate of such third
party) (each, a “Pending Deal Party”) on substantially the same business terms
and conditions set forth in the Pending Deal Notice.  Notwithstanding anything
to the contrary contained herein, if Landlord fails to execute a lease for the
Identified Space with a Pending Deal Party within 6 months after the
above-referenced 10 business day period, Tenant’s Right of Refusal shall be
restored with respect to the next Pending Deal with respect to such Identified
Space.  Notwithstanding anything to the contrary contained herein, Tenant’s
rights under this Section 39(a) shall terminate and be of no further force or
effect after the date that is 9 months prior to the expiration of the Base Term
if Tenant has not exercised its Extension Right (as defined in Section 40 below)
pursuant to the terms of Section 40.

 

(b)                                 Amended Lease.  If: (i) Tenant fails to
timely deliver an Acceptance Notice, or (ii) after the expiration of a period of
30 days after Landlord’s delivery to Tenant of a lease amendment for Tenant’s
lease of the Identified Space, notwithstanding the reasonable good faith efforts
of Landlord and Tenant, no lease amendment for the Identified Space acceptable
to both parties each in their reasonable discretion, has been executed, Tenant
shall, notwithstanding anything to the contrary contained herein, be deemed to
have forever waived its right to lease such Identified Space.

 

(c)                                  Exceptions.  Notwithstanding the above, the
Right of First Refusal shall, at Landlord’s option, not be in effect and may not
be exercised by Tenant:

 

30

--------------------------------------------------------------------------------



 

(i)                                     during any period of time that Tenant is
in Default under any provision of this Lease; or

 

(ii)                                  if Tenant has been in Default under any
provision of this Lease 3 or more times, whether or not the Defaults are cured,
during the 12 month period prior to the date on which Tenant seeks to exercise
the Right of First Refusal.

 

(d)                                 Termination.  The Right of First Refusal
shall, at Landlord’s option, terminate and be of no further force or effect even
after Tenant’s due and timely exercise of Right of First Refusal if, after such
exercise, but prior to the commencement date of the lease of the Identified
Space, (i) Tenant fails to timely cure any Default by Tenant under this Lease;
or (ii) Tenant has Defaulted 3 or more times during the period from the date of
the exercise of the Right of First Refusal to the date of the commencement of
the lease of the Identified Space, whether or not such Defaults are cured.

 

(e)                                  Rights Personal.  The Right of First
Refusal is personal to Tenant and is not assignable without Landlord’s consent,
which may be granted or withheld in Landlord’s sole discretion separate and
apart from any consent by Landlord to an assignment of Tenant’s interest in this
Lease, except that they may be assigned in connection with any Permitted
Assignment of this Lease.

 

(f)                                   No Extensions.  The period of time within
which the Right of First Refusal may be exercised shall not be extended or
enlarged by reason of Tenant’s inability to exercise the Right of First Refusal.

 

40.                               Right to Extend Term.  Tenant shall have the
right to extend the Term of this Lease upon the following terms and conditions:

 

(a)                                 Extension Rights.  Tenant shall have 1 right
(the “Extension Right”) to extend the term of this Lease for 5 years (the
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent and the Work Letter) by giving Landlord written notice
of its election to exercise the Extension Right (the “Extension Notice”) at
least 9 months but not more than 15 months prior to the expiration of the Base
Term of this Lease.

 

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined.  As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size, quality
(including all Tenant Improvements, Alterations and other improvements) and
floor height in Class A laboratory/office buildings in the San Mateo/San
Carlos/Redwood City area for a comparable term, with the determination of the
Market Rate to take into account all relevant factors, including tenant
inducements, views, available amenities, parking costs, leasing commissions,
allowances or concessions, if any.  In addition, Landlord may impose a market
rent for the parking rights provided hereunder.

 

Within 30 days after Tenant’s delivery of the Extension Notice to Landlord,
Landlord shall notify Tenant in writing of Landlord’s determination of the
Market Rent and rent escalations during the Extension Term (“Landlord’s
Determination Notice”).  If, on or before the date which is 30 days after
Landlord’s delivery of Landlord’s Determination Notice to Tenant, Tenant has not
agreed with Landlord’s determination of the Market Rate and the rent escalations
during the Extension Term after negotiating in good faith, Tenant shall be
deemed to have elected arbitration as described in Section 40(b).  Tenant
acknowledges and agrees that, if Tenant has elected to exercise the Extension
Right by delivering notice to Landlord as required in this Section 40(a), Tenant
shall have no right thereafter to rescind or elect not to extend the term of
this Lease for the Extension Term.

 

31

--------------------------------------------------------------------------------



 

(b)                                 Arbitration.

 

(i)                                     Within 10 days of Tenant’s notice to
Landlord of its election (or deemed election) to arbitrate Market Rate and
escalations, each party shall deliver to the other a proposal containing the
Market Rate and escalations that the submitting party believes to be correct
(“Extension Proposal”).  If either party fails to timely submit an Extension
Proposal, the other party’s submitted proposal shall determine the Base Rent and
escalations for the Extension Term.  If both parties submit Extension Proposals,
then Landlord and Tenant shall meet within 7 days after delivery of the last
Extension Proposal and make a good faith attempt to mutually appoint a single
Arbitrator (and defined below) to determine the Market Rate and escalations.  If
Landlord and Tenant are unable to agree upon a single Arbitrator, then each
shall, by written notice delivered to the other within 10 days after the
meeting, select an Arbitrator.  If either party fails to timely give notice of
its selection for an Arbitrator, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term.  The 2 Arbitrators so appointed
shall, within 5 business days after their appointment, appoint a third
Arbitrator.  If the 2 Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 days prior written notice to the other
party of such intent.

 

(ii)                                  The decision of the Arbitrator(s) shall be
made within 30 days after the appointment of a single Arbitrator or the third
Arbitrator, as applicable.  The decision of the single Arbitrator shall be final
and binding upon the parties.  The average of the two closest Arbitrators in a
three Arbitrator panel shall be final and binding upon the parties.  Each party
shall pay the fees and expenses of the Arbitrator appointed by or on behalf of
such party and the fees and expenses of the third Arbitrator shall be borne
equally by both parties.  If the Market Rate and escalations are not determined
by the first day of the Extension Term, then Tenant shall pay Landlord Base Rent
in an amount equal to the Base Rent in effect immediately prior to the Extension
Term and increased by the Rent Adjustment Percentage until such determination is
made.  After the determination of the Market Rate and escalations, the parties
shall make any necessary adjustments to such payments made by Tenant.  Landlord
and Tenant shall then execute an amendment recognizing the Market Rate and
escalations for the Extension Term.

 

(iii)                               An “Arbitrator” shall be any person
appointed by or on behalf of either party or appointed pursuant to the
provisions hereof and:  (i) shall be (A) a member of the American Institute of
Real Estate Appraisers with not less than 10 years of experience in the
appraisal of
improved office and high tech industrial real estate in the San Francisco
peninsula area, or (B) a licensed commercial real estate broker with not less
than 15 years’ experience representing landlords and/or tenants in the leasing
of high tech or life sciences space in the San Francisco peninsula area,
(ii) devoting substantially all of their time to professional appraisal or
brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

 

(c)                                  Rights Personal.  The Extension Right is
personal to Tenant and is not assignable without Landlord’s consent, which may
be granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in this Lease, except
that it may be assigned in connection with any Permitted Assignment of this
Lease.

 

(d)                                 Exceptions.  Notwithstanding anything set
forth above to the contrary, the Extension Right shall, at Landlord’s option,
not be in effect and Tenant may not exercise any of the Extension Right:

 

(i)                                     during any period of time that Tenant is
in Default under any provision of this Lease; or

 

32

--------------------------------------------------------------------------------



 

(ii)                                  if Tenant has been in Default under any
provision of this Lease 3 or more times, whether or not the Defaults are cured,
during the 12 month period immediately prior to the date that Tenant intends to
exercise the Extension Right, whether or not the Defaults are cured.

 

(e)                                  No Extensions.  The period of time within
which the Extension Right may be exercised shall not be extended or enlarged by
reason of Tenant’s inability to exercise the Extension Right.

 

(f)                                   Termination.  The Extension Right shall,
at Landlord’s option, terminate and be of no further force or effect even after
Tenant’s due and timely exercise of the Extension Right, if, after such
exercise, but prior to the commencement date of the Extension Term, (i) Tenant
fails to timely cure any Default by Tenant under this Lease; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of the
Extension Right to the date of the commencement of the Extension Term, whether
or not such Defaults are cured.

 

41.                               Miscellaneous.

 

(a)                                 Notices.  All notices or other
communications between the parties shall be in writing and shall be deemed duly
given upon delivery or refusal to accept delivery by the addressee thereof if
delivered in person, or upon actual receipt if delivered by reputable overnight
guaranty courier, addressed and sent to the parties at their addresses set forth
above.  Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

 

(b)                                 Joint and Several Liability.  If and when
included within the term “Tenant,” as used in this instrument, there is more
than one person or entity, each shall be jointly and severally liable for the
obligations of Tenant.

 

(c)                                  Financial Information.  Tenant shall
furnish Landlord  with true and complete copies of (i) Tenant’s most recent
audited annual financial statements within 90 days of the end of each of
Tenant’s fiscal years during the Term, (ii) Tenant’s most recent unaudited
quarterly financial statements within 60 days of the end of each of Tenant’s
first three fiscal quarters of each of Tenant’s fiscal years during the Term,
(iii) at Landlord’s request from time to time (but not more than twice per
calendar year), updated business plans, including cash flow projections and/or
pro forma balance sheets and income statements, all of which shall be treated by
Landlord as confidential information belonging to Tenant, (iv) corporate
brochures and/or profiles prepared by Tenant for prospective investors, and
(v) any other financial information or summaries that Tenant typically provides
to its lenders or shareholders. So long as Tenant is a “public company” and its
financial information is publicly available, then the foregoing delivery
requirements of this Section 41(c) shall not apply.

 

(d)                                 Recordation.  Neither this Lease nor a
memorandum of lease shall be filed by or on behalf of Tenant in any public
record.  Landlord may prepare and file, and upon request by Landlord Tenant will
execute, a memorandum of lease.

 

(e)                                  Interpretation.  The normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or any
exhibits or amendments hereto.  Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.  The
captions inserted in this Lease are for convenience only and in no way define,
limit or otherwise describe the scope or intent of this Lease, or any provision
hereof, or in any way affect the interpretation of this Lease.

 

(f)                                   Not Binding Until Executed.  The
submission by Landlord to Tenant of this Lease shall have no binding force or
effect, shall not constitute an option for the leasing of the Premises, nor
confer any right or impose any obligations upon either party until execution of
this Lease by both parties.

 

33

--------------------------------------------------------------------------------



 

(g)                                  Limitations on Interest.  It is expressly
the intent of Landlord and Tenant at all times to comply with applicable law
governing the maximum rate or amount of any interest payable on or in connection
with this Lease.  If applicable law is ever judicially interpreted so as to
render usurious any interest called for under this Lease, or contracted for,
charged, taken, reserved, or received with respect to this Lease, then it is
Landlord’s and Tenant’s express intent that all excess amounts theretofore
collected by Landlord be credited on the applicable obligation (or, if the
obligation has been or would thereby be paid in full, refunded to Tenant), and
the provisions of this Lease immediately shall be deemed reformed and the
amounts thereafter collectible hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder.

 

(h)                                 Choice of Law.  Construction and
interpretation of this Lease shall be governed by the internal laws of the state
in which the Premises are located, excluding any principles of conflicts of
laws.

 

(i)                                     Time.  Time is of the essence as to the
performance of Tenant’s obligations under this Lease.

 

(j)                                    OFAC.  Tenant and all beneficial owners
of Tenant are currently (a) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

(k)                                 Incorporation by Reference.  All exhibits
and addenda attached hereto are hereby incorporated into this Lease and made a
part hereof.  If there is any conflict between such exhibits or addenda and the
terms of this Lease, such exhibits or addenda shall control.

 

(l)                                     Entire Agreement.  This Lease, including
the exhibits attached hereto, constitutes the entire agreement between Landlord
and Tenant pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, letters of intent, negotiations and
discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements, express or implied, made to
either party by the other party in connection with the subject matter hereof
except as specifically set forth herein.

 

(m)                             No Accord and Satisfaction.  No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly installment of
Base Rent or any Additional Rent will be other than on account of the earliest
stipulated Base Rent and Additional Rent, nor will any endorsement or statement
on any check or letter accompanying a check for payment of any Base Rent or
Additional Rent be an accord and satisfaction.  Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.

 

(n)                                 Hazardous Activities.  Notwithstanding any
other provision of this Lease, Landlord, for itself and its employees, agents
and contractors, reserves the right to refuse to perform any repairs or services
in any portion of the Premises which, pursuant to Tenant’s routine safety
guidelines, practices or custom or prudent industry practices, require any form
of protective clothing or equipment other than safety glasses.  In any such
case, Tenant shall contract with parties who are acceptable to Landlord, in
Landlord’s reasonable discretion, for all such repairs and services, and
Landlord shall, to the extent required, equitably adjust Tenant’s Share of
Operating Expenses in respect of such repairs or services to reflect that
Landlord is not providing such repairs or services to Tenant.

 

(o)                                 Redevelopment of Project.  Tenant
acknowledges that Landlord, in its sole discretion, may from time to time,
subject to the terms of the fourth sentence of Section 1 of this Lease expand,

 

34

--------------------------------------------------------------------------------



 

renovate and/or reconfigure the Project as the same may exist from time to time
and, in connection therewith or in addition thereto, as the case may be, from
time to time without limitation:  (a) change the shape, size, location, number
and/or extent of any improvements, buildings, structures, lobbies, hallways,
entrances, exits, parking and/or parking areas relative to any portion of the
Project; (b) modify, eliminate and/or add any buildings, improvements, and
parking structure(s) either above or below grade, to the Project, the Common
Areas and/or any other portion of the Project and/or make any other changes
thereto affecting the same; and (c) make any other changes, additions and/or
deletions in any way affecting the Project and/or any portion thereof as
Landlord may elect from time to time, including without limitation, additions to
and/or deletions from the land comprising the Project, the Common Areas and/or
any other portion of the Project.  Tenant acknowledges and agrees that
construction noise, vibrations and dust associated with normal construction
activities in connection with any redevelopment of the Project are to be
expected during the course of such construction.  Notwithstanding anything to
the contrary contained in this Lease, Tenant shall have no right to seek damages
(including abatement of Rent) or to cancel or terminate this Lease because of
any proposed changes, expansion, renovation or reconfiguration of the Project
nor shall Tenant have the right to restrict, inhibit or prohibit any such
changes, expansion, renovation or reconfiguration; provided, however, Landlord
shall not change the size, dimensions, location or Tenant’s Permitted Use of the
Premises.

 

(p)                                 EV Charging Stations.  Landlord shall not
unreasonably withhold its consent to Tenant’s written request to install 1 or
more electric vehicle car charging stations (“EV Stations”) in the parking area
serving the Project; provided, however, that Tenant complies with all reasonable
requirements, standards, rules and regulations which may be imposed by Landlord,
at the time Landlord’s consent is granted, in connection with Tenant’s
installation, maintenance, repair and operation of such EV Stations, which may
include, without limitation, the charge to Tenant of a reasonable monthly rental
amount for the parking spaces used by Tenant for such EV Stations, Landlord’s
designation of the location of Tenant’s EV Stations, and Tenant’s payment of all
costs whether incurred by Landlord or Tenant in connection with the
installation, maintenance, repair and operation of each Tenant’s EV Station(s). 
Nothing contained in this paragraph is intended to increase the number of
parking spaces which Tenant is otherwise entitled to use at the Project under
Section 10 of this Lease nor impose any additional obligations on Landlord with
respect to Tenant’s parking rights at the Project.

 

(q)                                 California Accessibility Disclosure.  For
purposes of Section 1938(a) of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Project has not
undergone inspection by a Certified Access Specialist (CASp).  In addition, the
following notice is hereby provided pursuant to Section 1938(e) of the
California Civil Code:  “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law. 
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant.  The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.”  In
furtherance of and in connection with such notice:  (i) Tenant, having read such
notice and understanding Tenant’s right to request and obtain a CASp inspection,
hereby elects not to obtain such CASp inspection and forever waives its rights
to obtain a CASp inspection with respect to the Premises, Building and/or
Project to the extent permitted by Legal Requirements; and (ii) if the waiver
set forth in clause (i) hereinabove is not enforceable pursuant to Legal
Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) except to the extent required
by Legal Requirements, Tenant shall have the one-time right to request for and
obtain a CASp inspection, which request must be made, if at all, in a written
notice delivered by Tenant to Landlord; (B) any CASp inspection timely requested
by Tenant shall be conducted (1) at a time mutually agreed to by Landlord and
Tenant, (2) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Premises, Building or Project in any
way, and (3) at Tenant’s sole cost and expense, including, without limitation,
Tenant’s payment of the fee for such CASp inspection, the fee for any reports
prepared by the CASp in connection with such CASp inspection (collectively, the
“CASp

 

35

--------------------------------------------------------------------------------



 

Reports”) and, except to the extent a CASp inspection was required by Legal
Requirements (other than in connection with Alterations or improvements being
performed by Tenant in the Premises, in which case the terms of Section 7 of the
Lease shall apply), all other costs and expenses in connection therewith;
(C) the CASp Reports shall be delivered by the CASp simultaneously to Landlord
and Tenant; (D) Tenant, at its sole cost and expense, shall be responsible for
making any improvements, alterations, modifications and/or repairs to or within
the Premises to correct violations of construction-related accessibility
standards including, without limitation, any violations disclosed by such CASp
inspection; and (E) except to the extent a CASp inspection was required by Legal
Requirements (other than in connection with Alterations or improvements being
performed by Tenant in the Premises, in which case the terms of Section 7 of the
Lease shall apply), if such CASp inspection identifies any improvements,
alterations, modifications and/or repairs necessary to correct violations of
construction-related accessibility standards relating to those items of the
Building and Project located outside the Premises that are Landlord’s obligation
to repair as set forth in this Lease, then Landlord shall perform such
improvements, alterations, modifications and/or repairs as and to the extent
required by Legal Requirements to correct such violations, and Tenant shall
reimburse Landlord for the cost of such improvements, alterations, modifications
and/or repairs within 10 business days after Tenant’s receipt of an invoice
therefor from Landlord.  Landlord and Tenant expressly acknowledge and agree
that the foregoing provisions of this Section 41(q) shall apply only in the
event that Tenant elects to obtain a CASp inspection.  In the event that Tenant
does not elect to obtain a CASp inspection, the terms and provisions of this
Section 41(q) regarding the allocation of costs for Alterations and improvements
shall not be applicable.

 

(r)                                    Counterparts.  This Lease may be executed
in 2 or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Counterparts may
be delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes. 
Electronic signatures shall be deemed original signatures for purposes of this
Lease and all matters related thereto, with such electronic signatures having
the same legal effect as original signatures.

 

[ Signatures on next page ]

 

36

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

TENANT:

 

 

 

 

ATRECA, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ John Orwin

 

Its:

President & CEO

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-SAN FRANCISCO NO. 63, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Jackie Clem

 

 

 

Its:

Jackie Clem

 

 

 

Senior Vice President RE Legal Affairs

 

37

--------------------------------------------------------------------------------



 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PREMISES

 

[g131391lo11i001.jpg]

 

1

--------------------------------------------------------------------------------



 

[g131391lo11i002.jpg]

 

2

--------------------------------------------------------------------------------



 

Work Letter – Landlord Build

 

EXHIBIT B TO LEASE

 

DESCRIPTION OF PROJECT

 

[g131391lo11i003.jpg]

 

1

--------------------------------------------------------------------------------



 

Work Letter – Tenant Build

 

EXHIBIT C TO LEASE

 

WORK LETTER

 

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
Agreement (the “Lease”) dated as of July 17, 2019 by and between ARE-SAN
FRANCISCO NO. 63, LLC, a Delaware limited liability company (“Landlord”), and
ATRECA, INC., a Delaware corporation (“Tenant”).  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

1.                                      General Requirements.

 

(a)                                 Tenant’s Authorized Representative.  Tenant
designates Mark Camarena and Jonathan Woo (either such individual acting alone,
“Tenant’s Representative”) as the only persons authorized to act for Tenant
pursuant to this Work Letter.  Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative.  Tenant may change
either Tenant’s Representative at any time upon not less than 2 days advance
written notice to Landlord.

 

(b)                                 Landlord’s Authorized Representative. 
Landlord designates Dan Tsang and Dan Stoddard (either such individual acting
alone, “Landlord’s Representative”) as the only persons authorized to act for
Landlord pursuant to this Work Letter.  Tenant shall not be obligated to respond
to or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Work Letter unless such Communication
is in writing from Landlord’s Representative.  Landlord may change either
Landlord’s Representative at any time upon not less than 2 days advance written
notice to Tenant.

 

(c)                                  Architects, Consultants and Contractors. 
Landlord and Tenant hereby acknowledge and agree that the architect (the “TI
Architect”) for the Tenant Improvements (as defined in Section 2(a) below), the
general contractor and any subcontractors for the Tenant Improvements shall be
selected by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Landlord shall be named a third
party beneficiary of any contract entered into by Tenant with the TI Architect,
any consultant, any contractor or any subcontractor, and of any warranty made by
any contractor or any subcontractor.

 

ARC-TEC shall be the architect (the “Architect”) for Landlord’s Work (as defined
below) and Truebeck Construction shall be the general contractor for Landlord’s
Work.  Landlord shall select any subcontractors for Landlord’s Work in
Landlord’s sole and absolute discretion.

 

2.                                      Landlord’s Work and Tenant Improvements.

 

(a)                                 Landlord’s Work and Tenant Improvements
Defined.  As used herein, (i) “Landlord’s Work” shall mean the design and
construction of the building shell (“Building Shell”) consisting of the elements
marked with an x under the headings Cold Shell by ARE and Full Shell Warmup by
ARE, and excluding those elements identified on Schedule 1 as “Tenant Work,”
described on the Basis of Design attached hereto as Schedule 1 (collectively,
the “Basis of Design”), and (ii) “Tenant Improvements” shall mean the design and
construction of improvements to the Premises of a fixed and permanent nature as
more particularly provided for in this Work Letter.  The design of the Building
Shell shall be determined by Landlord in Landlord’s sole and absolute discretion
and Tenant acknowledges that Landlord may make changes to the Building Shell, as
determined by Landlord in its sole and absolute discretion.  Tenant may request
changes to the Building Shell to the extent that they relate solely to the
Premises and Landlord shall review and consider such requested changes to the
Building Shell in its good faith reasonable discretion; provided, however, 
Landlord is under no obligation to make any changes that may be requested by
Tenant to the Building Shell.  Other than (i) completing Landlord’s Work, at
Landlord’s

 

1

--------------------------------------------------------------------------------



 

sole cost and expense, and (ii) funding the TI Allowance, Landlord shall not
have any obligation whatsoever with respect to the finishing of the Premises or
the Project for Tenant’s use and occupancy.

 

(b)                                 Tenant’s Space Plans.  Tenant shall deliver
to Landlord schematic drawings and outline specifications (the “Space Plans”)
detailing Tenant’s requirements for the Tenant Improvements.  Not more than 5
business days thereafter, Landlord shall deliver to Tenant the reasonable
written objections, questions or comments of Landlord and the TI Architect with
regard to the Space Plans.  Tenant shall cause the Space Plans to be revised to
address such written comments and shall resubmit said drawings to Landlord for
approval (which approval shall not be unreasonably withheld, conditioned or
delayed) within 5 business days thereafter.  Such process shall continue until
Landlord has approved the Space Plans.  Landlord shall not unreasonably withhold
its approval of the Space Plans.  Landlord and Tenant acknowledge and agree that
the Tenant Improvements shall comply in all respects with the LEED Standards set
forth on Schedule 2 attached hereto.

 

(c)                                  Working Drawings.  Tenant shall cause the
TI Architect to prepare and deliver to Landlord for review and comment
construction plans, specifications and drawings for the Tenant Improvements (“TI
Construction Drawings”), which TI Construction Drawings shall be prepared
substantially in accordance with the Space Plans.  Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Tenant Improvements.  Landlord shall deliver its written
comments on the TI Construction Drawings to Tenant not later than 5 business
days after Landlord’s receipt of the same; provided, however, that Landlord may
not disapprove any matter that is consistent with the Space Plans.  Tenant and
the TI Architect shall consider all such comments in good faith and shall,
within 5 business days after receipt, notify Landlord how Tenant proposes to
respond to such comments.  Any disputes in connection with such comments shall
be resolved in accordance with Section 2(d) hereof.  Provided that the design
reflected in the TI Construction Drawings is consistent with the Space Plans,
Landlord shall approve the TI Construction Drawings submitted by Tenant.  Once
approved by Landlord, subject to the provisions of Section 4 below, Tenant shall
not materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(a) below).

 

(d)                                 Approval and Completion.  If any dispute
regarding the design of the Tenant Improvements is not settled within 10
business days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, (ii) that all costs and expenses resulting from
any such decision by Tenant shall be payable out of the TI Fund (as defined in
Section 5(d) below), and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building systems (in
which case Landlord shall make the final decision).  Any changes to the TI
Construction Drawings following Landlord’s and Tenant’s approval of same
requested by Tenant shall be processed as provided in Section 4 hereof.

 

(e)                                  Coordination Obligations.  Landlord shall
make the Premises available to Tenant for the construction of the Tenant
Improvements on the date on which the Premises is in Tenant Improvement Work
Readiness Condition.  Tenant acknowledges that Landlord shall continue to
require access to the Building following Landlord’s delivery to Tenant of the
Premises for the construction of the Tenant Improvements in order to complete
Landlord’s Work.  “Tenant Improvement Work Readiness Condition” shall mean the
point in the construction of Landlord’s Work when the elements described on
Schedule 3 have been achieved.  Commencing on the Commencement Date, Landlord
and Tenant shall work together in a cooperative manner, and shall likewise
require each of their respective architects and engineers and contractors to
work together in a cooperative manner, to coordinate the remaining Landlord’s
Work and the Tenant Improvements and to achieve the substantial completion of
all such work in as prompt and efficient manner as reasonably practicable.

 

Tenant’s taking possession and acceptance of the Premises on the date that the
Premises are in Tenant Improvement Work Readiness Condition does not constitute
a waiver of:  (i) any warranty with

 

2

--------------------------------------------------------------------------------



 

respect to workmanship (including installation of equipment) or material
(exclusive of equipment provided directly by manufacturers) with respect to
Landlord’s Work, (ii) any non-compliance of Landlord’s Work with applicable
Legal Requirements, or (iii) any claim that Landlord’s Work was not completed
substantially in accordance with the construction drawings for the Building
Shell or the Basis of Design (collectively, a “Construction Defect”).  Tenant
shall have one year after Tenant Improvement Readiness Condition within which to
notify Landlord of any such Construction Defect in Landlord’s Work discovered by
Tenant, and Landlord shall use reasonable efforts to remedy or cause the
responsible contractor to remedy any such Construction Defect in Landlord’s Work
within 30 days thereafter.  Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
reasonable efforts, fails to remedy such Construction Defect in Landlord’s Work
within such 30-day period, in which case Landlord shall cause the Construction
Defect in Landlord’s Work to be remedied within a reasonable period thereafter.

 

3.                                      Performance of the Tenant Improvements.

 

(a)                                 Commencement and Permitting of the Tenant
Improvements.  Tenant shall commence construction of the Tenant Improvements
upon the later of (i) the date the Premises are made available to Tenant in
Tenant Improvement Work Readiness Condition, and (ii) Tenant obtaining and
delivering to Landlord a building permit (the “TI Permit”) authorizing the
construction of the Tenant Improvements consistent with the TI Construction
Drawings approved by Landlord.  The cost of obtaining the TI Permit shall be
payable from the TI Fund.  Landlord shall assist Tenant in obtaining the TI
Permit.  Prior to the commencement of the Tenant Improvements, Tenant shall
deliver to Landlord a copy of any contract with Tenant’s contractors (including
the TI Architect), and certificates of insurance from any contractor performing
any part of the Tenant Improvement evidencing industry standard commercial
general liability, automotive liability, “builder’s risk”, and workers’
compensation insurance.  Tenant shall cause the general contractor to provide a
certificate of insurance naming Landlord, Alexandria Real Estate Equities, Inc.,
and Landlord’s lender (if any) as additional insureds for the general
contractor’s liability coverages required above.

 

(b)                                 Selection of Materials, Etc.  Where more
than one type of material or structure is indicated on the TI Construction
Drawings approved by Tenant and Landlord, the option will be within Tenant’s
reasonable discretion if the matter concerns the Tenant Improvements, and within
Landlord’s sole and absolute subjective discretion if the matter concerns the
structural components of the Building or any Building system.

 

(c)                                  Tenant Liability.  Tenant shall be
responsible for correcting any deficiencies or defects in the Tenant
Improvements.

 

(d)                                 Substantial Completion.  Tenant shall
substantially complete or cause to be substantially completed the Tenant
Improvements in a good and workmanlike manner, in accordance with the TI Permit
subject, in each case, to Minor Variations and normal “punch list” items of a
non-material nature which do not interfere with the use of the Premises
(“Substantial Completion” or “Substantially Complete”).  Upon Substantial
Completion of the Tenant Improvements, Tenant shall require the TI Architect and
the general contractor to execute and deliver, for the benefit of Tenant and
Landlord, a Certificate of Substantial Completion in the form of the American
Institute of Architects (“AIA”) document G704.  For purposes of this Work
Letter, “Minor Variations” shall mean any modifications reasonably required: 
(i) to comply with all applicable Legal Requirements and/or to obtain or to
comply with any required permit (including the TI Permit); (ii) to comport with
good design, engineering, and construction practices which are not material; or
(iii) to make reasonable adjustments for field deviations or conditions
encountered during the construction of the Tenant Improvements.

 

4.                                      Changes.  Any changes requested by
Tenant to the Tenant Improvements after the delivery and approval by Landlord of
the Space Plans, shall be requested and instituted in accordance with the
provisions of this Section 4 and shall be subject to the written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

3

--------------------------------------------------------------------------------



 

(a)                                 Tenant’s Right to Request Changes.  If
Tenant shall request changes to the Tenant Improvements (“Changes”), Tenant
shall request such Changes by notifying Landlord in writing in substantially the
same form as the AIA standard change order form (a “Change Request”), which
Change Request shall detail the nature and extent of any such Change.  Such
Change Request must be signed by Tenant’s Representative.  Landlord shall review
and approve or disapprove such Change Request within 10 business days
thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

 

(b)                                 Implementation of Changes.  If Landlord
approves such Change, Tenant may cause the approved Change to be instituted.  If
any TI Permit modification or change is required as a result of such Change,
Tenant shall promptly provide Landlord with a copy of such TI Permit
modification or change.

 

5.                                      Costs.

 

(a)                                 Budget For Tenant Improvements.  Before the
commencement of construction of the Tenant Improvements, Tenant shall obtain a
detailed breakdown, by trade, of the costs incurred or that will be incurred, in
connection with the design and construction of the Tenant Improvements (the
“Budget”), and deliver a copy of the Budget to Landlord for Landlord’s approval,
which shall not be unreasonably withheld or delayed.  The Budget shall be based
upon the TI Construction Drawings approved by Landlord. The Budget shall include
a payment to Landlord of administrative rent (“Administrative Rent”) equal to 1%
of the hard TI Costs (as hereinafter defined), for monitoring and inspecting the
construction of the Tenant Improvements, which sum shall be payable from the TI
Fund.

 

(b)                                 TI Allowance.  Landlord shall provide to
Tenant a tenant improvement allowance (collectively, the “TI Allowance”) as
follows:

 

1.                                      a “Tenant Improvement Allowance” in the
maximum amount of $160.00 per rentable square foot in the Premises, which is
included in the Base Rent set forth in the Lease; and

 

2.                                      an “Additional Tenant Improvement
Allowance” in the maximum amount of $50.00 per rentable square foot in the
Premises, which shall, to the extent used, result in TI Rent as set forth in
Section 4(b) of the Lease.

 

By the date that is no later than 6 months after the Commencement Date, Tenant
shall notify Landlord how much Additional Tenant Improvement Allowance Tenant
has elected to receive from Landlord.  Such election shall be final and binding
on Tenant, and may not thereafter be modified without Landlord’s consent, which
may be granted or withheld in Landlord’s sole and absolute subjective discretion
The TI Allowance shall be disbursed in accordance with this Work Letter.

 

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section 4. 
Tenant shall have no right to any portion of the TI Allowance that is not
disbursed before the last day of the month that is 18 months after the
Commencement Date.

 

(c)                                  Costs Includable in TI Fund.  The TI Fund
shall be used for all soft and hard costs incurred in connection with the Tenant
Improvements, including, without limitation, for the payment of design, permits
and construction costs in connection with the design and construction of the
Tenant Improvements, including, without limitation, the cost of labor and
materials, the cost of electrical power and other utilities used in connection
with the construction of the Tenant Improvements, the cost of preparing the TI
Design Drawings and the TI Construction Drawings, all costs set forth in the
Budget, including Landlord’s Administrative Rent, and the cost of Changes
(collectively, “TI Costs”).  Notwithstanding anything to the contrary contained
herein, the TI Fund shall not be used to purchase any furniture, personal
property or other non-Building system materials or equipment, including, but not
be

 

4

--------------------------------------------------------------------------------



 

limited to, Tenant’s voice or data cabling, non-ducted biological safety
cabinets and other scientific equipment not incorporated into the Tenant
Improvements.

 

(d)                                 Excess TI Costs.  Landlord shall have no
obligation to bear any portion of the cost of any of the Tenant Improvements
except to the extent of the TI Allowance.  If at any time and from time-to-time,
the remaining TI Costs under the Budget exceed the remaining unexpended TI
Allowance (“Excess TI Costs”), monthly disbursements of the TI Allowance shall
be made in the proportion that the remaining TI Allowance bears to the
outstanding TI Costs under the Budget, and Tenant shall fund the balance of each
such monthly draw.  For purposes of any litigation instituted with regard to
such amounts, those amounts required to be paid by Tenant will be deemed Rent
under the Lease.  The TI Allowance and Excess TI Costs are herein referred to as
the “TI Fund.”  Notwithstanding anything to the contrary set forth in this
Section 5(d), Tenant shall be fully and solely liable for TI Costs and the cost
of Minor Variations in excess of the TI Allowance.

 

(e)                                  Payment for TI Costs.  During the course of
design and construction of the Tenant Improvements, subject to the terms of
Section 5(d), Landlord shall pay TI Costs to Tenant (or, at Tenant’s written
request, directly to Tenant’s general contractor, TI Architect, engineer and
vendors) once a month against a draw request in Landlord’s standard form,
containing such certifications, lien waivers (including a conditional lien
release for each progress payment and unconditional lien releases from the
contractors and/or vendors with respect to which payment is being sought, for
the prior month’s progress payments), inspection reports, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request.  Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Fund), Tenant shall deliver to Landlord: 
(i) sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Premises; and (v) electronic copies of
all operation and maintenance manuals and warranties affecting the Premises.

 

6.                                      Miscellaneous.

 

(a)                                 Consents.  Whenever consent or approval of
either party is required under this Work Letter, that party shall not
unreasonably withhold, condition or delay such consent or approval, except as
may be expressly set forth herein to the contrary.

 

(b)                                 Modification.  No modification, waiver or
amendment of this Work Letter or of any of its conditions or provisions shall be
binding upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

(c)                                  No Default Funding.  In no event shall
Landlord have any obligation to fund any portion of the TI Allowance during any
period that Tenant is in Default under the Lease.

 

5

--------------------------------------------------------------------------------



 

Schedule 1

 

Basis of Design

 

[g131391lo13i001.jpg]

 

1

--------------------------------------------------------------------------------



 

[g131391lo13i002.jpg]

 

2

--------------------------------------------------------------------------------



 

[g131391lo13i003.jpg]

 

3

--------------------------------------------------------------------------------



 

[g131391lo13i004.jpg]

 

4

--------------------------------------------------------------------------------



 

[g131391lo13i005.jpg]

 

5

--------------------------------------------------------------------------------



 

Schedule 2

 

LEED Standards for Tenant Improvements

 

TENANT IMPROVEMENT COMPLIANCE REQUIREMENTS

 

Landlord to strive for LEED Gold level rating for the Core & Shell project.
Landlord is seeking LEED-CS v3 certification of the Base Building Project.
Tenant supports that effort and agrees to comply with the following requirements
as listed below to support LEED Core & Shell Certification within the Tenant
Improvements.

 

The tenant shall meet all State of California Title 24 2016-Part 6, California
Green Building Code, energy efficiency, and sustainable operations requirements
for first time tenant improvements, including but not limited to the following:

 

The tenant plumbing scope of work shall include fixtures with flush and flow
rates that do not exceed the following:

 

Break sink (in kitchen break rooms only) – 1.5 gpm

Pre-Rinse Spray Valves (for kitchen equipment) – 1.3 gpm

(Water Efficiency credit 3, Indoor Water Use Reduction, 40%)

 

The tenant HVAC design scope of work must meet the mandatory provisions of
ASHRAE 90.1-2010. The tenant lighting scope of work shall comply with Title 24,
2016 prescriptive code lighting power densities, daylighting, and occupancy
sensor controls and meet the following maximum lighting power density values 30%
below Title 24 requirements:

 

Conference/Meeting:

0.8 W/SF

Corridor:

0.4 W/SF

Dining Area:

0.67 W/SF

Food Prepare:

0.8 W/SF

Lobby:

0.4 W/SF

Open Office:

0.5 W/SF

Lab/Vivarium:

0.93 W/SF

Stairwells:

0.6 W/SF

(Energy & Atmosphere credit 1, Optimize Energy Performance)

 

The tenant HVAC and/or refrigeration equipment scope of work shall include zero
use of chlorofluorocarbon (CFC)-based refrigerants in new base building heating,
ventilating, air conditioning and refrigeration (HVAC&R) systems. Additionally,
for all equipment over 0.5lbs of refrigerant, select refrigerants and heating,
ventilating, air conditioning and refrigeration (HVAC&R) equipment that minimize
or eliminate the emission of compounds that contribute to ozone depletion and
global climate change such that all equipment is in compliance with the
following formula: LCGWP + LCODP x 105 < 100

(Energy & Atmosphere prerequisite 3 and credit 4, Fundamental & Enhanced
Refrigeration Management)

 

The tenant HVAC scope of work shall meet the minimum requirements of Sections 4
through 7 of ASHRAE Standard 62.1 - 2007, Ventilation for Acceptable Indoor Air
Quality. Mechanical ventilation systems must be designed using the ventilation
rate procedure or the applicable local code, whichever is more stringent. The
tenant HVAC scope of work shall include permanent monitoring systems to ensure
that ventilation systems maintain design minimum requirements.

(Environmental Quality prerequisite 1, Minimum IAQ Performance)

 

Provide a direct outdoor airflow measurement device capable of measuring the
minimum outdoor air intake flow with an accuracy of plus or minus 15% of the
design minimum outdoor air rate, as defined by ASHRAE 62.1-2007 for mechanical
ventilation systems where 20% or more of the design supply airflow serves
non-densely occupied spaces. The

 

1

--------------------------------------------------------------------------------



 

tenant HVAC scope of work shall include permanent monitoring systems to ensure
that ventilation systems maintain design minimum requirements. Configure all
monitoring equipment to generate an alarm when the airflow values or carbon
dioxide (CO2) levels vary by 10% or more from the design values via either a
building automation system alarm to the building operator or a visual or audible
alert to the building occupants. Monitor CO2 concentrations within all densely
occupied spaces (those with a design occupant density of 25 people or more per
1,000 square feet). CO2 monitors must be between 3 and 6 feet above the floor

(Environmental Quality credit 1, Outdoor Delivery Air Monitoring)

 

The tenant HVAC scope of work shall increase mechanical ventilation systems to
perform 30% better than Sections 4 through 7 of ASHRAE Standard 62.1-2007,
Ventilation for Acceptable Indoor Air Quality.

(Environmental Quality credit 2, Increased Ventilation)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to develop and implement a plan to manage indoor air quality (IAQ)
during construction that meets or exceeds SMACNA Guidelines for Occupied
Buildings Under Construction, 2nd Edition 2007, ANSI/SMACNA 008-2008, protect
stored on-site and installed absorptive materials from moisture damage, and if
permanently installed air handlers are used during construction, filtration
media with a minimum efficiency reporting value (MERV) of 8 must be used at each
return air grille, as determined by ASHRAE Standard 52.2-1999 (with errata but
without addenda). Replace all filtration media immediately prior to occupancy.

(Environmental Quality credit 3, Construction IAQ, During Construction)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all adhesives and sealants used on the project site
must comply with the volatile organic compounds (VOCs) emissions established by
Bay Area Air Quality Management District (SCAQMD) Rule 1168 and Green Seal
Standard GS-36.

(Environmental Quality credit 4.1, Low-Emitting Materials, Adhesives & Sealants)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all paints and coatings used on the project site
must comply with the designated standard: Green Seal Standard GS-11, Green Seal
Standard GS-03, and Bay Area Air Quality Management District rules.

(Environmental Quality credit 4.2, Low-Emitting Materials, Paints & Coatings)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all flooring and flooring adhesives used in the
building have to comply with designated flooring standards, such as Carpet and
Rug Institute’s Green Label Plus, Scientific Certification Systems’ FloorScore,
and/or California Dept of Health Volatile Organic Emissions.

(Environmental Quality credit 4.3, Low-Emitting Materials, Flooring Systems)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all composite wood, agrifiber products and
laminating adhesives used on the interior of the building can’t have added
urea-formaldehyde resins and those used in the exterior should meet California
Air Resources Board standard.

(Environmental Quality credit 4.4, Low-Emitting Materials, Composite Wood &
Agrifiber Products)

 

The tenant shall sufficiently exhaust each space where hazardous gases or
chemicals may be present or used (e.g., garages, housekeeping and laundry areas,
copying and printing rooms), using the exhaust rates determined in EQ
Prerequisite Minimum Indoor Air Quality Performance or a minimum of 0.50 cfm per
square foot (2.54 l/s per square meter), to create negative pressure with
respect to adjacent spaces when the doors to the room are closed.

 

2

--------------------------------------------------------------------------------



 

For each of these spaces, provide self-closing doors and deck-to-deck partitions
or a hard-lid ceiling. Each ventilation system that supplies outdoor air to
occupied spaces must have particle filters or air-cleaning devices that meet one
of the following filtration media requirements: a minimum efficiency reporting
value (MERV) of 13 or higher, in accordance with ASHRAE Standard 52.2–2010; or
Class F7 or higher as defined by CEN Standard EN 779–2002, Particulate Air
Filters for General Ventilation, Determination of the Filtration Performance.

(Environmental Quality credit 5, Indoor and Chemical Pollutant Source Control)

 

The Tenant is responsible for pest management services. The Tenant’s pest
management vendor is to implement an Integrated Pest Management Program based on
the Integrated Pest Management Policy developed for the Core and Shell of this
project. Refer to Attachment A - Integrated Pest Management Policy. Tenant shall
provide as evidence a signed contract, financials omitted, showing that an
ongoing, 2 year Integrated Pest Management is to be provided by the pest
management vendor.

(Innovation in Design credit 1.3, Integrated Pest Management)

 

The Tenant is responsible janitorial services.

 

3

--------------------------------------------------------------------------------



 

Schedule 3

 

Tenant Improvement Work Readiness Condition

 

General

 

1.                                      Tenant has the right to commence tenant
improvement construction once the below requirements have been met by the
landlord and accepted by the tenant .

 

2.                                      Floors that are released to begin TI
work should be in a condition to safely allow Tenant’s work to commence in an
efficient and safe manner. Each floor released shall be delivered in broom-clean
condition, free of any debris or material , with the exception of material and
tools related to ongoing work for the warm shell construction or commissioning
as indicated by the shell schedule.

 

3.                                      Floors that are released to begin TI
work should be complete to allow layout to begin off floor surfaces, column
lines, control lines or Trimble reference points.

 

4.                                      Shell contractor will be responsible for
coordination with TI contractor and TI contractor will work collaboratively with
the Shell contractor to minimize any TI construction disruption.  Once the
schedule and work sequences have been agreed to by both contractors, a) Shell
contractor shall pay for any damage or removal to any completed TI work or any
disruption of the agreed to TI schedule.  b) TI contractor shall pay for any
damage or removal to any completed Shell Core work or any disruption of the
agreed to Shell Core schedule.  To facilitate this coordination effort, TI
contractors are required to have a representative with the knowledge of their
daily work plans and authority to make/ change/ adjust plans attend a morning
huddle to coordinate daily site logistics.

 

5.                                      TI contractor shall have shared access
to exterior personnel hoist man-lift and crane and once the main lift is removed
the freight elevator during construction (construction elevator).  There will be
one personnel hoist or construction elevator per building.  Tenant shall be
responsible for a pro-rata share of the elevator operating cost based on
elevator usage.  TI contractor shall coordinate use of the construction
elevators with the Shell contractor.  In the case of crane, C&S contractor has
priority of use .  Personnel hoist or freight elevator use is for moving
personnel and small hand tools between floors. Loading of the building for
construction materials is through after hours use of the lifts. If removal of
curtain wall is required to load TI materials, TI contractor is responsible to
coordinate and contract with Walters & Wolf to remove and replace glass.

 

6.                                      Because elevators will be in the process
of being installed concurrent with the tenant improvements, the skin will not be
completely installed.  Once the elevators are complete and approved by the
state, the exterior man-lift can be removed and the TI contractor will work
collaboratively with the Shell contractor to allow building exterior enclosure
to be completed.  All elevators to be signed off no later than 5 months after
delivery of the floors.  Site improvements and infrastructure will be ongoing
during TI loading of materials.  TI contractor to provide protection of sitework
and finishes.

 

7.                                      Prior start of construction, TI
contractor shall fully coordinate HVAC, Plumbing, Electrical, and Fire Sprinkler
systems with core and shell model.  Points of connection to the warm shell
infrastructure by TI build out will need to be coordinated between teams. Warm
shell systems will be commissioned to the point of completion less required
loads prior to connection to completed and tested TI systems. Connection is by
TI contractor.

 

8.                                      TI Plumbing systems to be fully
coordinated between the base building and the tenant improvements in the form of
a clash free Building information Model (BIM).

 

9.                                      TI Fire Sprinkler to be fully
coordinated between the base building and the tenant improvements in the form of
a clash free Building information Model (BIM).

 

10.                               TI Electrical system to be fully coordinated
between the base building and the tenant improvements in the form of a clash
free Building information Model (BIM).

 

11.                               Where practical, building Shell commissioning
will be concurrent with the TI commissioning.  This will allow the TI will
provide the necessary loads to allow the base building equipment to be
commissioned and the Building Automations System to be coordinated between the
base building and the tenant improvements . Warm shell commissioning will be
completed as far as possible, short of the

 

4

--------------------------------------------------------------------------------



 

portion of work requiring a TI load. Commissioning of the building systems
requiring a load shall occur after the TI contractor has completed their
documentation of functional testing.

 

12.                               Water to be available to tenant use for
construction purposes. Temporary water is available through the Janitor Closet
on each floor. The Janitor closet construction will be turned over to TI
construction with ‘end state’ finishes. Any additional temp water requirements
would be by the TI contractor.

 

13.                               Tenant contractor will at all times have
access to sufficient power at the house panel to allow for TI construction hand
tools.  Power for welding is by TI contractor. Temp Power requirements are to be
coordinated with warm shell contractor.

 

14.                               Core & Shell logistical plan, inclusive of
location of cranes, concrete pumps and booms, and any other item that would
impact TI construction, to be communicated and closely coordinated with the
design and construction of the Tenant Improvements. Overall Site Logistics for
the campus are very congested. There is no laydown area available for TI
construction outside the building. Delivery coordination is through StruxHub. 
To facilitate this coordination effort, TI contractor to attend weekly
coordination meetings in addition to daily morning huddles.

 

15.                               Tenant contractor will allow shell contractor
access and laydown area sufficient to complete the shell components on each
floor.  Laydown areas and work areas will be coordinated between the Shell and
TI contractors prior to TI contractor starting work on each floor in order to
minimize the impact and not cause any delay to the construction of either the
Shell or the TI work.

 

Building Core and Shell Condition:

 

In addition to the general requirements stated above the following building
shell components will be in the following state of completion at the time of TI
rough-in starting on each floor to satisfy the Tenant Improvement Work Readiness
Condition:

 

1.                                      Building floor decks will need to be
poured at least three floors above the floors that are released.

 

2.                                      The floors as they are released shall be
free of any shoring or temporary supports and shall meet, floor flatness
standards referenced in shell specifications.

 

3.                                      Building enclosure on each floor will be
75 % complete at the start of TI rough-in and 90% complete at the time of
starting TI interior finishes.  90% completion shall occur no later than 4 weeks
following 75% completion.  It is understood that a portion of the façade and the
floor slab may be open to provide access to the exterior manlift(s) and/or tower
cranes but any such opening shall be protected by TI contractor through
temporary measures to create a “water-tight” condition.  TI contractor will
allow Shell contractor access required to complete the building shell exterior
skin.

 

4.                                      Stairs on each floor will be installed
so as to be usable for construction personnel but not completed.

 

5.                                      “Exterior shell” of all base building
rooms within or adjacent to the Premises (stairs, electrical rooms, mechanical
rooms, MPOE, etc.) to be fully complete with Tenant’s side fire taped and sanded
to level IV finish.

 

6.                                      Exterior shell” of MPOE room to be
complete with interior walls.

 

7.                                      Fire Sprinklers main loops and upheads
installed on each floor as it is released ready for TI connections to the extent
allowed by local jurisdiction having authority.

 

8.                                      Prior to starting TI interior Finishes
“Interior shell” of MPOE room to be complete with Interior walls taped and
sanded to level IV finish and plywood back boards installed.

 

9.                                      Prior to starting TI interior Finishes
“Interior shell” of Structured Cable Distribution Closet on each floor to be
complete with Exterior walls taped and sanded to level IV finish.

 

10.                               See also Site Logistics Instructions to Tenant
sent to ARE 4/3/2019.

 

5

--------------------------------------------------------------------------------



 

EXHIBIT D TO LEASE

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this       day of
              ,     , between ARE-SAN FRANCISCO NO. 63, LLC, a Delaware limited
liability company (“Landlord”), and ATRECA, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated July   , 2019
(the “Lease”), by and between Landlord and Tenant.  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is               ,
     , the Rent Commencement Date is               ,      , and the termination
date of the Base Term of the Lease shall be midnight on               ,      . 
In case of a conflict between the terms of the Lease and the terms of this
Acknowledgment of Commencement Date, this Acknowledgment of Commencement Date
shall control for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

 

TENANT:

 

 

 

ATRECA, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-SAN FRANCISCO NO. 63, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

1

--------------------------------------------------------------------------------



 

EXHIBIT E TO LEASE

 

Rules and Regulations

 

1.                                      The sidewalk, entries, and driveways of
the Project shall not be obstructed by Tenant, or any Tenant Party, or used by
them for any purpose other than ingress and egress to and from the Premises.

 

2.                                      Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.

 

3.                                      Except for animals assisting the
disabled, no animals shall be allowed in the offices, halls, or corridors in the
Project.

 

4.                                      Tenant shall not disturb the occupants
of the Project or adjoining buildings by the use of any radio or musical
instrument or by the making of loud or improper noises.

 

5.                                      If Tenant desires telegraphic,
telephonic or other electric connections in the Premises, Landlord or its agent
will direct the electrician as to where and how the wires may be introduced;
and, without such direction, no boring or cutting of wires will be permitted. 
Any such installation or connection shall be made at Tenant’s expense.

 

6.                                      Tenant shall not install or operate any
steam or gas engine or boiler, or other mechanical apparatus in the Premises,
except as specifically approved in the Lease.  The use of oil, gas or
inflammable liquids for heating, lighting or any other purpose is expressly
prohibited.  Explosives or other articles deemed extra hazardous shall not be
brought into the Project.

 

7.                                      Parking any type of recreational
vehicles is specifically prohibited on or about the Project.  Except for the
overnight parking of operative vehicles, no vehicle of any type shall be stored
in the parking areas at any time.  In the event that a vehicle is disabled, it
shall be removed within 48 hours.  There shall be no “For Sale” or other
advertising signs on or about any parked vehicle.  All vehicles shall be parked
in the designated parking areas in conformity with all signs and other
markings.  All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord.

 

8.                                      Tenant shall maintain the Premises free
from rodents, insects and other pests.

 

9.                                      Landlord reserves the right to exclude
or expel from the Project any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs or who shall in any manner
do any act in violation of the Rules and Regulations of the Project.

 

10.                               Tenant shall not cause any unnecessary labor
by reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness.  Landlord shall not be responsible to Tenant for any loss
of property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

 

11.                               Tenant shall give Landlord prompt notice of
any defects in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.

 

12.                               Tenant shall not permit storage outside the
Premises, including without limitation, outside storage of trucks and other
vehicles, or dumping of waste or refuse or permit any harmful materials to be
placed in any drainage system or sanitary system in or about the Premises.

 

13.                               All moveable trash receptacles provided by the
trash disposal firm for the Premises must be kept in the trash enclosure areas,
if any, provided for that purpose.

 

1

--------------------------------------------------------------------------------



 

14.                               No auction, public or private, will be
permitted on the Premises or the Project.

 

15.                               No awnings shall be placed over the windows in
the Premises except with the prior written consent of Landlord.

 

16.                               The Premises shall not be used for lodging,
sleeping or cooking (except that Tenant may use microwave ovens, toasters and
coffee makers in the Premises for the benefit of Tenant’s employees and
contractors in an area designated for such items, but only if the use thereof is
at all times supervised by the individual using the same)  or for any immoral or
illegal purposes or for any purpose other than that specified in the Lease.  No
gaming devices shall be operated in the Premises.

 

17.                               Tenant shall ascertain from Landlord the
maximum amount of electrical current which can safely be used in the Premises,
taking into account the capacity of the electrical wiring in the Project and the
Premises and the needs of other tenants, and shall not use more than such safe
capacity.  Landlord’s consent to the installation of electric equipment shall
not relieve Tenant from the obligation not to use more electricity than such
safe capacity.

 

18.                               Tenant assumes full responsibility for
protecting the Premises from theft, robbery and pilferage.

 

19.                               Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.

 

20.                               Tenant shall cause any vendors and other
service providers hired by Tenant to perform services at the Premises or the
Project to maintain in effect workers’ compensation insurance as required by
Legal Requirements and commercial general liability insurance with coverage
amounts reasonably acceptable to Landlord.  Tenant shall cause such vendors and
service providers to name Landlord and Alexandria Real Estate Equities, Inc. as
additional insureds under such policies and shall provide Landlord with
certificates of insurance evidencing the required coverages (and showing
Landlord and Alexandria Real Estate Equities, Inc. as additional insureds under
such policies) prior to the applicable vendor or service provider providing any
services to Tenant at the Project.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT F TO LEASE

 

TENANT’S PERSONAL PROPERTY

 

None.

 

1

--------------------------------------------------------------------------------